IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


        US DOMINION, INC., DOMINION                   )
        VOTING SYSTEMS, INC., and                     )
        DOMINION VOTING SYSTEMS                       )
        CORPORATION,                                  )   C.A. No.: N21C-03-257 EMD
                                                      )
                        Plaintiffs,                   )
                                                      )
                       v.                             )
                                                      )
        FOX NEWS NETWORK, LLC,                        )
                                                      )
                              Defendant.              )


                                      Submitted: September 27, 20211
                                       Decided: December 16, 2021

                                  Upon Defendant’s Motion to Dismiss
                                              DENIED

Brian Farnan, Esquire, Michael J. Farnan, Esquire, Farnan LLP, Wilmington, Delaware; Rodney
Smolla, Esquire, Wilmington, Delaware; Thomas A. Clare, Esquire, Megan L. Meier, Esquire,
Dustin A. Pusch, Esquire, Daniel P. Watkins, Esquire, Clare Locke LLP, Alexandria, Virginia;
Justin A. Nelson, Esquire, Susman Godfrey LLP, Houston, Texas; Stephen Shackelford, Jr.,
Esquire, Elisha Barron, Esquire, Susman Godfrey LLP, New York, New York; Davida Brook,
Esquire, Emily Cronin, Esquire, Brittany Fowler, Esquire, Susman Godfrey LLP, Los Angeles,
California; Stephen E. Morrissey, Esquire, Susman Godfrey LLP, Seattle, Washington; Attorneys
for Plaintiffs US Dominion, Inc., Dominion Voting Systems, Inc. and Dominion Voting Systems
Corporation.

Blake Rohrbacher, Esquire, Katharine L. Mowery, Esquire, Valerie A. Caras, Esquire, Richards,
Layton & Finger, P.A., Wilmington, Delaware; Charles L. Babcock, Esquire, Jackson Walker
LLP, Houston, Texas; Scott A. Keller, Esquire, Lehotsky Keller LLP, Washington, D.C;
Attorneys for Defendant Fox News Network, LLC.

DAVIS, J.




1
    D.I. No. 103.
                                        I.       INTRODUCTION

        This is a civil action involving a defamation claim. Plaintiffs US Dominion, Inc.,

Dominion Voting Systems, Inc. and Dominion Voting Systems Corporation (collectively

“Dominion”) allege that Defendant Fox News Network, LLC (“Fox”) published false and

defamatory statements of fact about Dominion. Through its complaint (the “Complaint”),2

Dominion contends that: (i) Fox intentionally provided a platform for guests that Fox’s hosts

knew would make false and defamatory statements of fact on the air; (ii) Fox, through Fox’s

hosts, affirmed, endorsed, repeated, and agreed with those guests’ statements; and (iii) Fox

republished those defamatory and false statements of fact on the air, Fox’s websites, Fox’s social

media accounts, and Fox’s other digital platforms and subscription services. Dominion seeks

punitive and economic damages for defamation per se.

        On May 18, 2021, Fox moved to dismiss (the “Motion”) the Complaint for failure to state

a claim.3 Dominion opposed the Motion, filing an answering brief on June 8, 2021.4 Fox filed

its reply brief on June 25, 2021.5 The Court held a hearing on the Motion on August 30, 2021.6

At the conclusion of the hearing, the Court took the Motion under advisement. This is the

Court’s decision on the Motion. For the reasons set forth below, the Motion is DENIED.

                                         II.      BACKGROUND

        Unless otherwise indicated, the following facts are stated as alleged in the Complaint.

For purposes of the Motion, the Court must view all well-pled facts alleged in the Complaint as

true and in a light most favorable to Dominion.7 As such, the Court will not necessarily use


2
  D.I No. 1.
3
  D.I. No. 45.
4
  D.I. No. 60.
5
  D.I. No. 61
6
  D.I. No. 93.
7
  See, e.g., Cent. Mortg. Co. v. Morgan Stanley Mortg. Cap. Holdings LLC, 27 A.3d 531, 536 (Del. 2011); Doe v.
Cedars Acad., LLC, 2010 WL 5825343, at *3 (Del. Super. Oct. 27, 2010).

                                                        2
terms like “alleged facts” or “purported facts” throughout. Unless otherwise indicated, all facts

used herein come from the Complaint. This section tracks the facts in the order alleged in the

Complaint.

     A. THE PARTIES

          Plaintiff US Dominion, Inc. is a Delaware corporation with its principal place of business

in Colorado.8 Plaintiff Dominion Voting Systems, Inc. is a Delaware corporation with its

principal place of business in Colorado.9 Plaintiff Dominion Voting Systems Corporation is an

Ontario corporation with its principal place of business in Ontario.10 Dominion Voting Systems,

Inc. and Dominion Voting Systems Corporation are wholly owned subsidiaries of US Dominion,

Inc.11

          Defendant Fox is a Delaware LLC with its principal place of business in New York.12

Fox operates the Fox news Channel, the Fox Business Channel, Fox News Radio, and Fox News

Digital, which it refers to collectively as “Fox News Media.”13

     B. RELEVANT NONPARTIES

          Maria Bartiromo is a Fox News and Fox Business personality who hosts Mornings with

Maria on Fox Business and Sunday Morning Futures with Maria Bartiromo on Fox News.14

Ms. Bartiromo is Fox’s agent.15 Fox broadcasts Mornings with Maria and Sunday Morning

Futures from New York.16 Fox also controls Ms. Bartiromo’s social media accounts.17



8
  Compl. ¶ 8.
9
  Id. ¶ 9.
10
   Id. ¶ 10.
11
   Id. ¶¶ 9, 10.
12
   Id. ¶ 11.
13
   Id.
14
   Id. ¶ 12.
15
   Id.
16
   Id.
17
   Id.

                                                  3
          Tucker Carlson is a Fox News personality and hosts Fox’s Tucker Carlson Tonight.18

Mr. Carlson is Fox’s agent.19 Fox operates Mr. Carlson’s Instagram account.20

          Lou Dobbs is a Fox Business personality who hosted Lou Dobbs Tonight.21 Until at least

February 5, 2021, Fox operated Mr. Dobb’s social media accounts.22

          Sean Hannity is a Fox News personality and hosts Fox’s Hannity.23 Mr. Hannity is Fox’s

agent.24

          Jeanine Pirro is a Fox News personality who hosts Justice w/ Judge Jeanine.25 Ms. Pirro

is Fox’s agent.26 Fox operates Ms. Pirro’s social media accounts.27

          Sidney Powell is an attorney that briefly pursued litigation challenging the 2020

Presidential Election.28 Those cases were all summarily dismissed by December 9, 2020.29 Fox

repeatedly hosted Ms. Powell after the 2020 Presidential Election.30

          Rudolph Giuliani, the former mayor of New York City, is a YouTube podcast host, radio

show host and attorney to President Donald Trump and the Trump Campaign.31 Fox repeatedly

hosted Mr. Giuliani in the weeks following the 2020 Presidential Election.




18
   Id. ¶ 13.
19
   Id.
20
   Id.
21
   Id. ¶ 14.
22
   Id.
23
   Id. ¶ 15.
24
   Id.
25
   Id. ¶ 16.
26
   Id.
27
   Id.
28
   Id. ¶ 17.
29
   Id.
30
   Id.
31
   Id. ¶ 18.

                                                   4
          Mike Lindell is the founder and CEO of My Pillow, Inc. (“MyPillow”), one of Fox’s

biggest sponsors.32 Fox invited Mr. Lindell on Tucker Carlson Tonight, where he repeated lies

about Dominion in response to questions about why he had been banned from Twitter.33

     C. DOMINION VOTING SYSTEMS

          Dominion’s voting systems are certified under U.S. Election Assistance Commission

(“EAC”) standards.34 The EAC accredits independent testing laboratories that also review and

test Dominion’s voting systems.35 In addition, Dominion designs its voting systems to be

auditable.36 Dominion’s systems include paper ballot backup to verify results.37

          Dominion contracts with state and local governments to provide voting systems

services.38 These contracts typically have multi-year terms and range in value from tens of

thousands of dollars to over a hundred million dollars.39 Dominion’s contracts are historically

long-term with high renewal rates.40 In the 2020 election, Dominion provided voting machine

technology in over 28 states including in more than 50 New York counties.41

     D. FOX ANTICIPATES SIGNIFICANT MAIL-IN VOTING DURING THE 2020 ELECTION.

          Leading up to the 2020 election, Fox reported that election officials expected record mail-

in voting because of coronavirus pandemic concerns.42 Fox also reported that mail-in voting was

widely expected to favor Democrats, in significant part because prominent Republicans,




32
   Id. ¶ 19.
33
   Id.
34
   Id. ¶ 21.
35
   Id.
36
   Id.
37
   Id.
38
   Id. ¶ 25.
39
   Id.
40
   Id.
41
   Id.
42
   Id. ¶ 29.

                                                   5
including former President Trump, consistently encouraged supporters to avoid voting by mail.43

The Fox News Decision Desk head predicted that Fox would be unable to call some states where

it seemed that former President Trump was in the lead because there would still be 20-30 percent

of the vote outstanding.44 The Desk head also recognized – and Fox reiterated before the

election – that this would occur because former President Trump criticized mail-in voting while

Democrats encouraged voting by mail.45 Ms. Bartiromo discussed this with former President

Trump in an October 11, 2020 interview.46 Fox still spent considerable airtime before the

election searching for and discussing voter fraud that might occur during the election.47

     E. FOX CONNECTS DOMINION TO THE FALSE ELECTION FRAUD NARRATIVE.

          Shortly after Fox called Arizona in favor of President Biden, many of former President

Trump’s supporters spread or supported false claims of election fraud.48 Fox projected that

former President Trump lost the 2020 U.S. Presidential Election on November 7, 2020.49 On

November 8, Fox and Ms. Bartiromo invited Ms. Powell to appear on the Sunday Morning

Futures show.50 Ms. Powell declared that there was

          a massive and coordinated effort to steal this election from We the People of the
          United States of America, to delegitimize and destroy votes for Donald Trump, to
          manufacture votes for Joe Biden.51

Ms. Bartiromo asked Ms. Powell: “Sidney, we talked about the Dominion software. I know that

there were voting irregularities. Tell me about that.”52 To which Ms. Powell responded: “That’s



43
   Id.
44
   Id.
45
   Id.
46
   Id.
47
   Id. ¶ 32.
48
   Id. ¶ 40.
49
   Id. ¶ 44.
50
   Id. ¶ 45.
51
   Id.
52
   Id. ¶ 46.

                                                  6
putting it mildly….That is where the fraud took place, where they were flipping votes in the

computer system or adding votes that did not exist….That’s when they had to stop the vote count

and go in and replace votes for Biden and take away Trump votes.”53

          Ms. Bartiromo previously reported that former President Trump’s lead would not

diminish due to fraud but because mail-in and absentee ballots would be counted later than

in-person ballots.54 Fox continued to promote, endorse, and republish falsehoods about

Dominion for weeks on television and on digital platforms.55

          Fox also provided a platform for Ms. Powell and Mr. Giuliani to claim that Dominion

created voting machines to rig elections for Hugo Chavez in Venezuela.56 This connection was

based on the verifiably false claim that Dominion is owned by Smartmatic – Dominion’s

competitor.57

     F. DOMINION EMAILS FACTS TO FOX TO REBUT FOX’S CLAIMS.

          Dominion circulated an email titled “SETTING THE RECORD STRAIGHT: FACTS &

RUMORS.”58 The email provided information to disprove the false claims Fox made about the

company with links to independent sources.59 Dominion sent the “SETTING THE RECORD

STRAIGHT” emails to Fox’s reporters and producers, including those who oversaw and

managed content for Lou Dobbs Tonight, Sunday Morning Futures, Mornings with Maria,

Justice w/ Judge Jeanine, Hannity, and other Fox shows.60 Similarly, EAC Commissioner Ben

Hovland notified Fox that the 2020 Election was “the most secure election we’ve ever had.”61


53
   Id.
54
   Id. ¶ 48.
55
   Id. ¶ 58.
56
   Id. ¶ 59.
57
   Id. ¶ 60.
58
   Id. ¶ 64.
59
   Id.
60
   Id. ¶ 66.
61
   Id. ¶ 67.

                                                 7
Professor J. Alex Halderman, Director of the University of Michigan’s Center for Computer

Security & Society also told Fox that there “is absolutely no evidence…that Dominion Voting

Machines changed any votes in this election.”62

          Despite these efforts, Fox continued to promote known lies on its broadcasts, websites,

social media accounts and subscription service platforms.63 Mr. Dobbs, Ms. Bartiromo, and Mr.

Hannity also continued to give Ms. Powell and Mr. Giuliani a platform to disseminate lies about

Dominion by hosting them on their shows.64 Mr. Dobbs, Ms. Bartiromo and Mr. Hannity

likewise endorsed and repeated those lies.65 For example, Mr. Dobbs declared: “It’s stunning.

And they’re private firms and very little is known about their ownership, beyond what you’re

saying about Dominion.”66 In addition, Mr. Dobbs said that “the states as you well know now,

they have no ability to audit meaningfully the votes that are cast.”67

          Ms. Bartiromo continued promoting lies even though she had been specifically notified

that independent fact-checkers, government officials and election security experts debunked

those lies about Dominion.68 Moreover, Ms. Bartiromo had actual knowledge that Georgia

conducted a hand recount of every paper ballot.69

     G. FOX CONTINUES TO AIR ACCUSATIONS OF FRAUD AGAINST DOMINION.

          Dominion reached out to Fox’s CEO Suzanne Scott and President and Executive Editor

Jay Wallace to address Fox’s false statements about Dominion.70 Dominion spoke with Mr.




62
   Id. ¶ 68.
63
   Id. ¶ 70.
64
   Id.
65
   Id.
66
   Id. ¶ 71.
67
   Id.
68
   Id. ¶ 73.
69
   Id.
70
   Id. ¶ 76.

                                                  8
Wallace and informed him of the facts rebutting Fox’s false claims.71 Dominion also sent new

and updated versions of the “SETTING THE RECORD STRAIGHT” emails to Fox.72

Separately, fifty-nine specialists in election security publicly rebutted Fox’s claims about

Dominion.73

          Mr. Dobbs again hosted Ms. Powell on his show, where he knowingly gave her a

platform to falsely claim that Smartmatic was created in Venezuela to rig elections for Hugo

Chavez and that “Smartmatic owns Dominion.”74 Fox published those claims to its live audience

and republished them on its websites and social media accounts.75

          The Maricopa County Board of Supervisors Chairman reported that there was no

evidence of voter fraud and that the hand count audit showed the machines generated an accurate

count.76 The Wall Street Journal also reported that Dominion “was a linchpin in the 2020

election that federal and state officials praise as being free from tampering.”77 The Wall Street

Journal is owned by News Corp.78 Rupert Murdoch is the Executive Chairman of News Corp.

and Lachlan Murdoch is the Co-Chairman.79 The Murdochs are also in charge of Fox.80

          Georgia completed its 100% hand audit recount.81 Georgia’s Secretary of State, Brad

Raffensperger reported that “Georgia’s historic first statewide audit reaffirmed that the state’s

new secure paper ballot voting system accurately counted and reported results.”82




71
   Id.
72
   Id. ¶ 77.
73
   Id. ¶ 78.
74
   Id. ¶ 79.
75
   Id.
76
   Id. ¶ 80.
77
   Id. ¶ 81.
78
   Id. ¶ 83.
79
   Id.
80
   Id.
81
   Id. ¶ 84.
82
   Id.

                                                 9
          Despite Arizona and Georgia’s audits confirming the Dominion machines’ accuracy, Mr.

Dobbs and Mr. Hannity again brought on Mr. Giuliani and Ms. Powell to assert their claims that

Dominion rigged the election by changing votes in its machines.83 Mr. Dobbs previewed and

endorsed why Ms. Powell returned to his show: She would “provide more details on how

Dominion voting machines and Smartmatic software were used to help Joe Biden.”84 Ms. Pirro

also claimed that Dominion was an organized criminal enterprise started in Venezuela with

Cuban money that could and did flip votes with the assistance of Smartmatic software, thus

creating ballot dumps that filled in votes for President Biden.85

          Even after prominent Republicans and the Trump campaign itself publicly disavowed

Ms. Powell, Fox continued to host Ms. Powell and Mr. Giuliani on its most-watched shows.86

Fox’s on-air personnel endorsed Ms. Powell and Mr. Giuliani’s claims that Dominion was

created in Venezuela to rig elections for Hugo Chavez and that Dominion rigged the 2020 U.S.

election with vote-changing software.87

          On November 26, 2020, Dominion sent another “SETTING THE RECORD

STRAIGHT” email to Fox personnel, stating specific facts debunking claims that Dominion

rigged the election in Pennsylvania.88 For example, Dominion did not operate in many highly

contested districts and former President Trump won twelve out of the fourteen counties in which

Dominion operated.89




83
   Id. ¶ 85.
84
   Id.
85
   Id. ¶ 89.
86
   Id. ¶ 95.
87
   Id.
88
   Id. ¶ 96.
89
   Id.

                                                 10
         On November 29, 2020, Ms. Bartiromo hosted former President Trump for an

interview.90 During this show, Ms. Bartiromo endorsed the claim that Dominion rigged the

election, calling it disgusting and corrupt.91 That same day, Dominion sent out fact sheets

including links to independent websites disproving claims that Dominion rigged the election in

Arizona and Michigan.92

         On November 30, 2020, Fox hosted Ms. Powell on Hannity.93 On Hannity, Ms. Powell

claimed that Dominion machines

         ran an algorithm that shaved off votes from Trump and awarded them to Biden.
         And they used the machines to trash large batches of votes that should have been
         awarded to President Trump. And they used the machines to inject and add massive
         quantities of votes for Mr. Biden.94

Mr. Hannity did not correct Ms. Powell or notify his viewers that he and his show’s producers

had seen evidence disproving those claims.95

         On the same day, Mr. Dobbs claimed:

         We have, across almost every state, whether it’s Dominion, whatever the company
         – voting machine company is, no one knows their ownership, has no idea what’s
         going on in those servers, has no understanding of the software, because it’s
         “proprietary.” It is the most ludicrous, irresponsible, and rancid system imaginable
         in the world’s only superpower.96

         On December 1, 2020 then-U.S. Attorney General Bill Barr stated that the DHS and DOJ

found nothing substantiating the claim that voting machines were programmed to skew election

results.97 Nonetheless, Fox continued to host Ms. Powell and Mr. Giuliani and Fox personnel




90
   Id. ¶ 97.
91
   Id. ¶ 98.
92
   Id. ¶ 99.
93
   Id. ¶ 100.
94
   Id.
95
   Id.
96
   Id. ¶ 101.
97
   Id. ¶ 102.

                                                 11
endorsed their fraud claims.98 In the two-week period after Fox news declared President Biden

the president-elect, the network questioned results of the election or pushed conspiracy theories

at least 774 times.99 Fox reported that by mid-December, seventy percent of Republicans

thought the election was rigged because of voter fraud.100

          On December 10, 2020, Fox tweeted a promotion for Lou Dobbs Tonight stating: “The

2020 Election is a cyber Pearl Harbor: The leftwing establishment have aligned their forces to

overthrow the United States government #MAGA #AmericaFirst #Dobbs.”101 Fox also

embedded a document in the tweet claiming to prove that Dominion concealed a controller

within the machines that manipulated the machines through the internet, and that Dominion

colluded with the Democratic Party and China to commit voting fraud.102 Hours after this tweet,

Mr. Dobbs asked Ms. Powell how Dominion rigged the election and how Dominion engaged in a

“coordinated effort to actually bring down this President.”103 Mr. Dobbs claimed to have

tremendous evidence to support Ms. Powell’s claim and invited Ms. Powell to put forward

evidence as well.104

          On December 16, 2020, Ms. Bartiromo announced that an “intel source” told her that

former President Trump won the election.105

     H. LOU DOBBS ADMITS THAT HE LACKED EVIDENCE OF THE FRAUD CLAIMS.

          On January 4, 2021, Mr. Dobbs stated “We’re 8 weeks from the election and we still

don’t have verifiable tangible support for the crimes that everyone knows were committed. That



98
   Id. ¶ 104.
99
   Id. ¶ 105.
100
    Id.
101
    Id. ¶ 107.
102
    Id. ¶ 108.
103
    Id. ¶ 110.
104
    Id.
105
    Id. ¶ 111.

                                                12
is, defrauding other citizens who voted with fraudulent votes . . . we have had a devil of a time

finding actual proof.”106

         Fox News personalities also did not assert that Dominion voting machines worked

improperly when a Democratic candidate protested a Republican victory using Dominion

counted votes.107

      I. THE DOMINION CLAIMS ARE WIDELY PUBLISHED.

         During election and post-election coverage, Fox estimated that it reached 200 million

people a month through its Fox News Media distribution channels.108 Over two million Fox

viewers tuned in for former President Trump’s November 29, 2020 appearance.109 Fox later

republished the appearance across digital platforms.110 The Lou Dobbs promotion tweet,

including the two-page typewritten memorandum on machine controlling devices, was published

to over 2 million Twitter followers.111 Fox also routinely tagged Former President Trump in

tweets to reach Trump’s more than 88 million followers.112 The Dominion fraud claims then

were disseminated as people tweeted and retweeted that Dominion stole their votes.113 By

November 12, 2020, 81% of Trump voters believed that fraud influenced the election

outcome.114




106
    Id. ¶ 114.
107
    See id. ¶¶ 115—17.
108
    Id. ¶ 119.
109
    Id. ¶ 120.
110
    Id.
111
    Id.
112
    Id.
113
    Id. ¶ 121.
114
    Id. ¶ 122.

                                                13
      J. FOX AND TUCKER CARLSON PROVIDE A PLATFORM FOR MYPILLOW CEO MIKE
         LINDELL.

        On January 26, 2021, Twitter banned MyPillow CEO Mike Lindell for promoting claims

about Dominion fraud.115 The same day, Fox invited Mr. Lindell onto Tucker Carlson Tonight

to discuss his Twitter ban.116 Mr. Carlson endorsed Mr. Lindell’s claim that Mr. Lindell found

the machine fraud and had all the evidence.117

      K. DOMINION SUFFERS HARM FROM THE FRAUD ACCUSATIONS.

        Dominion alleges harm due to the voting fraud accusations. The viral fraud claims linked

Dominion to fraud.118 For example, in January 2021, Google searches for “dominion voting

fraud” yielded over 8.4 million results; 1.9 million results for “dominion manipulate vote”; and

over 18.9 million results for “who manufactures dominion voting machines.119 Dominion and its

employees have received death threats and calls for jail time.120 Dominion has spent over

$600,000 on private security because of these threats.121 Dominion has also spent more than

$700,000 in attempting to mitigate harm caused by the viral disinformation campaign.122

Election officials – Dominion’s actual and potential customers – have received emails, letters,

and calls from their constituents demanding that they cease and avoid contracting with Dominion

or using Dominion machines.123

        Legislators in various states where Dominion contracts – including Arizona, California,

Colorado, Florida, Michigan, Ohio and Pennsylvania – stated their intent to review and reassess



115
    Id. ¶ 138.
116
    Id. ¶ 140.
117
    Id.
118
    See id. ¶¶ 149—60.
119
    Id. ¶ 160.
120
    Id. ¶ 161.
121
    Id.
122
    Id. ¶ 169.
123
    Id. ¶ 171.

                                                 14
the Dominion contracts.124 Louisiana cancelled its reassessment and bid process, prohibiting

Dominion from securing a new $100-million-plus contract.125 Louisiana’s Secretary of State,

Kyle Ardoin, said Louisiana cancelled the bid process because of “damage to voter confidence

done by those who willfully spread misinformation and disinformation.”126 Dominion also lost a

$10 million contract in Stark County, Ohio.127 Stark County already had awarded the contract to

Dominion, the contracts were fully negotiated, and only awaited perfunctory approval of the

Board of Commissioners.128 After Fox published the Dominion fraud claims, the Board of

Commissioners delayed its vote, reversed course and attempted to award the contract to a

Dominion competitor, ES&S.129

          Dominion projects a lost profit of over $600 million over the next eight years.130

      L. THE COMPLAINT’S SPECIFIC ALLEGATIONS AS TO FALSE AND DEFAMATORY
          STATEMENTS

          On a November 8, 2020 Sunday Morning Futures broadcast:

          Powell: Yes. There has been a massive and coordinated effort to steal this election
          from We the People of the United States of America, to delegitimize and destroy
          votes for Donald Trump, to manufacture votes for Joe Biden…[T]hey…used an
          algorithm to calculate the votes they would need to flip and they used computers to
          flip those votes…from Trump to Biden . . . .

          Bartiromo: Sidney, I want to ask you about these algorithms and the Dominion
          software….Sidney, we talked about the Dominion software. I know that there were
          voting irregularities. Tell me about that.

          Powell: That’s putting it mildly. The computer glitches could not and should not
          have happened at all. That is where the fraud took place, where they were flipping
          votes in the computer system or adding votes that did not exist. We need an audit
          of all the computer systems that played any role in this fraud whatsoever….They


124
    Id. ¶ 172.
125
    Id. ¶ 173.
126
    Id.
127
    Id. ¶ 174.
128
    Id.
129
    Id.
130
    Id. ¶ 177.

                                                  15
           had the algorithms….That’s when they had to stop the vote county and go in and
           replace votes for Biden and take away Trump votes.

           Bartiromo: I’ve never seen voting machines stop in the middle of an election, stop
           down and assess the situation.131

On the November 12, 2020 Lou Dobbs Tonight broadcast:

           Dobbs: Let’s talk about, just for a moment, an update on Dominion . . .

           Giuliani: Dominion is a company that’s owned by another company called
           Smartmatic, through an intermediary company called Indra. Smartmatic is a
           company that was formed…by three Venezuelans who were very close to, very
           close to the dictator, Chávez of Venezuela and it was formed in order to fix
           elections. That’s the company that owns Dominion….[A]ll of its software is
           Smartmatic software….So we’re using a…company that is owned by Venezuelans
           who were close to – were close to Chávez, are now close to Maduro, have a history,
           they were founded as a company to fix elections….

           Dobbs: It’s stunning. And they’re private firms and very little is known about their
           ownership, beyond what you’re saying about Dominion. It’s very difficult to get a
           handle on just who owns what and how they’re being operated. And by the way,
           the states, as you well know now, they have no ability to audit meaningfully the
           votes that are cast because the servers are somewhere else and are considered
           proprietary and they won’t touch them. They won’t permit them being
           touched….This looks to me like it is the end of what has been a four-and-a-half –
           the endgame to a four-and-a-half yearlong effort to overthrow the President of the
           United States. It looks like it’s exactly that….This election has got more firsts than
           any I can think of and Rudy, we’re glad you’re on the case and pursuing what is the
           truth.132

On the November 13, 2020 Lou Dobbs Tonight broadcast:

           Dobbs: Let’s start with Dominion, a straight-out disavowal of any claim of fraud
           against the company, its software or machines. Your reaction.

           Powell: Well, I can hardly wait to put forth all the evidence we have collected on
           Dominion, starting with the fact it was created to produce altered voting results in
           Venezuela for Hugo Chávez and then shipped internationally to manipulate votes
           for purchase in other countries, including this one….We also need to look at and
           we’re beginning to collect evidence on the financial interests of some of the
           governors and Secretaries of State who actually bought into the Dominion Systems,
           surprisingly enough – Hunter Biden type graft to line their own pockets by a getting


131
      Id. ¶ 179.
132
      Id.

                                                    16
          voting machine in that would either make sure their election was successful or they
          got money for their family from it.

          Dobbs: Well, that’s straightforward.

          Powell: People need to come forward now and get on the right side of this issue
          and report the fraud they know existed in Dominion Voting Systems, because that’s
          what it was created to do. It was its sole original purpose. It has been used all over
          the world to defy the will of people who wanted freedom.

          Dobbs: Sidney, at the outset of this broadcast I said that this is the culmination of
          what has been an over a four-year effort to overthrow this president; to first deny
          his candidacy, the election, but then to overthrow his presidency. This looks like
          the effort to carry out an endgame in the effort against him. Do you concur?

          Powell: Oh, absolutely . . . .

          Dobbs: Well, good, because this is an extraordinary and such a dangerous moment
          in our history….Sidney, we’re glad that you are on the charge to straighten out all
          of this. It is a foul mess and it is far more sinister than any of us could have
          imagined, even over the course of the past four years.133

A November 14, 2020 statement on the @loudobbs Twitter account:

          Read all about the Dominion and Smartmatic voting companies and you’ll soon
          understand how pervasive this Democrat electoral fraud is, and why there’s no way
          in the world the 2020 Presidential election was either free or fair. #MAGA
          @realDonaldTrump #AmericaFirst #Dobbs.134

Embedded in that tweet was a Mr. Giuliani tweet:

          Did you know a foreign company, DOMIMION, [sic] was counting our vote in
          Michigan, Arizona and Georgia and other states. But it was a front for
          SMARTMATIC, who was really doing the computing.135

On the November 14, 2020 Justice w/ Judge Jeanine broadcast:

          Pirro: The Dominion software system has been tagged as one allegedly capable of
          flipping votes. Now you’ll hear from Sidney Powell in a few minutes who will
          explain what she has unearthed in the creation of Dominion.

          Powell: I am working on the massive aspect of – of system-wide election fraud,
          definitely impacting the swing states and likely going far beyond that. We’re

133
    Id.
134
    Id.
135
    Id.

                                                   17
            talking about the alteration and changes in millions of – of votes; some being
            dumped that were for President Trump, some being flipped that were for President
            Trump, computers being overwritten to ignore signatures. All kinds of different
            means of manipulating the Dominion and Smartmatic software that, of course, we
            would not expect Dominion or Smartmatic to admit.

            Pirro: I assume that you are getting to the bottom of exactly what Dominion is,
            who started Dominion, how it can be manipulated if it is manipulated at all, and
            what evidence do you have to prove this?....If you could establish that there is
            corruption in the use of this software, this Dominion software, as you allege, and
            you say you have evidence, how do you put that together and prove that on election
            night, or immediately after, that at the time the votes were being tabulated or put
            in, that we can prove that they were flipped?

            Powell: It was created for the express purpose of being able to alter votes and
            secure the re-election of Hugo Chávez and then Maduro….There’s an American
            citizen who has exported it to other countries. And it is one huge, huge criminal
            conspiracy that should be investigated by military intelligence for its national
            security implications.

            Pirro: Yes, and it – hopefully, the Department of Justice, but – but who knows
            anymore. Sidney Powell, good luck on your mission.136

On the November 15, 2020 Fox and Friends Sunday broadcast:

            Bartiromo: [S]o much news on the software that was used on the voting machines
            on election night. There is much to understand about Smartmatic, which owns
            Dominion Voting Systems. They have businesses in Venezuela, Caracas….We’re
            going to talk about it with Rudy Giuliani and why he does believe he will be able
            to overturn this election with evidence. He will join me along with Sidney Powell
            to give us an update on their investigation. This is very important to understand
            what was going on with this software. Sidney Powell is also talking about potential
            kickbacks that government officials who were asked to use Dominion actually also
            enjoyed benefits to their families.137

On the November 15, 2020 Sunday Morning Futures broadcast:

            Bartiromo: Plus, Sidney Powell on the Venezuela connection and whether
            kickbacks were involved for those taking on Dominion voting machines, as a hand
            recount of nearly five million ballots is under way in Georgia.

            Giuliani: [T]he rigging…went on….[A] company that did the votes in 27
            states…uses Venezuela company software that’s been used to steal elections in
            other countries….And the software that they use is done by a company called

136
      Id.
137
      Id.

                                                    18
Smartmatic. It’s a company that was founded by Chávez and by Chávez’s two
allies, who still own it. And it’s been used to cheat in elections in South
America….Dominion sends everything to Smartmatic. Can you believe it? Can
you believe it? Our votes are sent overseas. They are sent to someplace else, some
other country. Why do they leave our country?

Bartiromo: Yes.

Giuliani: And this company had – and this company has tried-and-true methods
for fixing elections by calling a halt to the voting when you’re running too far
behind. They have done that in prior elections….In Detroit, we have evidence that
100,000 ballots were brought in at 4:30 in the morning and counted and to the extent
that our witnesses and there are four of them saw it, and one of them is an ex-
employee of Dominion, and according to them every single ballot was for Biden
and not only that whatever ballots they could see because they weren’t Republican
so they could get closer, every ballot they could see just had Biden’s name on it,
nobody else, not even another Democrat. Why does that happen? It happens
because you know you’re behind, Dominion notifies you, you call off the counting
and then you start doing ballots like this.

Bartiromo: Look, I want to show this graphic of the swing states that were using
Dominion and this software, the Smartmatic software. You just said it all. This is
a Smartmatic, a Delaware entity registered in Boca Raton, Florida, activities in
Caracas, Venezuela. The voting machines were used, Dominion voting machines
were used in Arizona, Georgia, Michigan, Nevada, Pennsylvania, and Wisconsin.
And I have a graphic showing the states where they stopped counting, which I
thought was also strange, to stop counting in the middle of election night. One
source says that the key point to understand is that the Smartmatic system has a
backdoor that allows it to be….

Giuliani: Yeah.

Bartiromo: …or that allows the votes to be mirrored and monitored, allowing an
intervening party a real-time understanding of how many votes will be needed to
gain an electoral advantage. Are you saying the states that use that software did
that?

Giuliani: I know I can prove that they did it in Michigan. I can prove it, with
witnesses….[Y]es, there is a backdoor.

Bartiromo: Right.

Giuliani: We have people that I can’t really disclose, that can describe the hardware
in great detail. We have some of the people, former government employees, our
government employees, and others that were there at the creation of Smartmatic,
they can describe it. They can draw it, they can show it, and then we have proof


                                         19
that I can’t disclose yet….I mean, I can’t imagine you’d give a contract to a
company, if you went one step further and found out it’s really being run by people
that are close to Maduro and Chávez.

Bartiromo: According to public records, Dominion voting machines are used in
2,000 jurisdictions in 30 states….That’s troubling, given we already know that at
least two software glitches in Georgia and Michigan occurred on election night.
Attorney Sidney Powell is leading the charge against Dominion. And she says she
has enough evidence of fraud to launch a massive criminal investigation….I want
to get right into it. We just heard about the software made by Smartmatic from
Rudy.

Powell: President Trump won by not just hundreds of thousands of votes but by
millions of votes that were shifted by this software that was designed expressly for
that purpose. We have sworn witness testimony of why the software was designed.
It was designed to rig elections….It was exported internationally for profit by the
people that are behind Smartmatic and Dominion. They did this on purpose. It was
calculated. They have done it before. We have evidence from 2016 in California.
We have so much evidence I feel like it’s coming in through a fire hose.

Bartiromo: Wow, so, Sidney, you feel that you will be able to prove this? Do you
have the software in your possession? Do you have the hardware in your
possession? How will you prove this, Sidney?

Powell: Well, I have got lots of ways to prove it, Maria, but I’m not going to tell
on national TV what all we have. I just can’t do that….[T]his is a massive election
fraud, and I’m very concerned it involved not only Dominion and its Smartmatic
software, but that the software essentially was used by other election machines also.
It’s the software that was the problem….They can put – it’s like drag-and-drop –
Trump votes to a separate folder and then delete that folder….We have even got
evidence of some kickbacks, essentially.

Bartiromo: Kickbacks. I want to take a short break and come back on that. And I
want to ask you about the kickbacks and who took kickbacks in which states….You
said that there may have been kickbacks to some people who accepted the
Dominion software. Tell me what you mean.

Powell: Well, I mean we’re collecting evidence now from various whistle-blowers
that are aware of substantial sums of money being given to family members of state
officials who bought this software. I mean, we’re talking about $100 million
packages for new voting machines suddenly in multiple states, and benefits ranging
from financial benefits for family members to sort of what I would call election
insurance, because they know that they can win the election if they are using that
software.




                                         20
            Bartiromo: Which governor or which government official accepted hundreds of
            millions of dollars in benefits for their family as they took on this software?

            Powell: We’re still collecting the evidence on that, but it’s more than one.

            Bartiromo: OK. So, you can’t say who you believe took kickbacks….We have
            identified mathematically the exact algorithm they used and planned to use from
            the beginning to modify the votes, in this case, to make sure Biden won….It’s
            massive election fraud. It’s going to undo the entire election.

            Bartiromo: And, Sidney, you say you have an affidavit from someone who knows
            how this system works and was there with the planning of it. You believe you can
            prove this in court?

            Powell: Oh, yes. We have a sworn – essentially, a sworn statement from a witness
            who knew exactly how it worked from the beginning, why it was designed to work
            that way, and saw when things started shutting down, and they started – stopped
            counting the votes here. That was the same play that had worked in other countries.

            Bartiromo: Wow. This is explosive.138

On the November 16, 2020 Lou Dobbs Tonight broadcast:

            Dobbs: President Trump’s legal team says potentially rigged voting machines
            demand a national security investigation. They are pointing to Dominion Voting
            Systems’ widely used ballot-scanning machines whose software is suspected of
            inflating vote totals for Joe Biden. Dominion systems used in more than two dozen
            states. Dominion also one of three companies accounting for almost 90% of the
            voting equipment in the U.S. elections….Dominion Voting Systems seems to be
            figuring larger and larger in the interest of your legal team, and what is the latest?

            Powell: Oh, definitely, Lou. I’ve just gotten some stunning evidence from a
            firsthand witness, a high-ranking military officer, who was present when
            Smartmatic was designed in a way that – and I’m going to just read to you some of
            these statements, if you don’t mind, so I get them exactly right.

            Dobbs: Sure.

            Powell: From the affidavit: Designed in a way that the system could change the
            vote of each voter without being detected. He wanted the software itself to function
            in such a manner that if the voter were to place their thumbprint or fingerprint on a
            scanner, then the thumbprint would be tied to a record of the voter’s name and
            identity as having voted but that voter would not be tracked to the changed vote.
            He made it clear that the system would have to be set up but not leave any evidence
            of the changed vote for a specific voter, and that there would be no evidence to
138
      Id.

                                                     21
            show and nothing to contradict that the name or the fingerprint or thumbprint was
            going with a changed vote. Smartmatic agreed to create such a system and produce
            the software and hardware that accomplished the result for President Chávez. After
            the Smartmatic electoral management system was put in place, he closely observed
            several elections where the results were manipulated using the Smartmatic
            software….Persons controlling the vote tabulation computer had the ability to
            change the reporting of votes by moving votes from one candidate to another by
            using the Smartmatic software, and on and on it goes.

            Dobbs: And Smartmatic, the relation –

            Powell: Smartmatic owns Dominion.

            Dobbs: Yes….It’s – it is a deeply, deeply troubling election, as I said earlier, the
            worst in this country’s history, bar none, and we have seen official investigative
            and Justice Department officials slow to move, and it is infuriating to everyone.

            Powell: No, we’ve seen willful blindness. They have adopted a position of willful
            blindness to this massive corruption across the country, and the Smartmatic
            software is in the DNA of every vote tabulating company’s software and system.

            Dobbs: Yes, and it is more than just a willful blindness. This is people trying to
            blind us to what is going on.139

On a November 18, 2020 Lou Dobbs Tonight broadcast:

            Dobbs: I want to share with the audience one of the affidavits that has been given
            to us by an unidentified whistleblower, and it pertains to Dominion….I am alarmed
            because of what is occurring in plain sight during this 2020 election for president
            of United States. The circumstances and events are eerily reminiscent of what
            happened with Smartmatic software electronically changing votes in the 2013
            presidential election in Venezuela. What happened in the United States was that
            the vote counting was abruptly stopped in five states using Dominion software. At
            the time that vote counting was stopped, Donald Trump was significantly ahead in
            the votes. Then during the wee hours of the morning, when there was no voting
            occurring and the vote count reporting was offline, something significantly
            changed. When the vote reporting resumed the very next morning, there was a very
            pronounced change in voting in favor of the opposing candidate, Joe Biden. That
            from a whistleblower who was present both in Venezuela in 2013 and in this
            country as we were counting votes overnight on November 3rd. Your thoughts.

            Giuliani: Our votes in 27, 28 states that are counted by Dominion….And the
            company counting it is not Dominion, it’s Smartmatic, which is a company that was
            founded in 2005 in Venezuela for the specific purpose of fixing elections. That’s
            their expertise, how to fix elections. They did it a number of times in Venezuela,
139
      Id.

                                                    22
            they did it in Argentina….Well, that’s the company that was counting and
            calculating on election night. And they did all their old tricks. They stopped it,
            they also switched votes around, subtly, maybe 10 per district so you don’t notice
            it. They got caught in Antrim County, which is how we found out about them.

            Dobbs: It’s outrageous.

            Giuliani: We shouldn’t be using this company that was founded by Chávez to call
            votes in America, because their specialty in Venezuela is cheating….And they’re
            using a Venezuelan company as the vote counter, which is known for changing
            votes.140

On the November 19, 2020 Lou Dobbs Tonight broadcast:

            Dobbs: Another issue at the center of today’s news conference, the use of
            Dominion voting machines and Smartmatic software. Defense attorney Sidney
            Powell cited a whistleblower’s stunning affidavit. It says Smartmatic’s technology
            was used to rig elections in Venezuela. It is now in the, quote, “DNA of every vote
            tabulating company software and system.” Smartmatic and Dominion deny those
            charges, but Sidney Powell argues that algorithms in the Smartmatic software were
            used to change results in the presidential election….One of the team members,
            Sidney Powell, among our guests here tonight. She will be providing more details
            on how Dominion voting machines and Smartmatic software were used to help Joe
            Biden….Let’s turn to Smartmatic and Dominion. Are they or are they not linked?

            Powell: Oh, they’re definitely linked. I would call them inextricably intertwined.
            They have the same history from their inception. I’m sure they’re trying to distance
            themselves from each other, but the fact is that the Dominion machines run the
            Smartmatic software or parts of the key code of it, and that is what allows them to
            manipulate the votes in any way the operators choose to manipulate them; and every
            time there was a glitch, they called it, or connection to the internet, they also
            violated state laws that required the machines to be certified and nothing to be
            changed before the votes.

            Dobbs: And it’s the presumption then that they had the records on those servers of
            all of the votes that were processed by Dominion or Smartmatic?

            Powell: Yes….It could have run an automatic algorithm against all the votes, which
            we believe is what happened originally and then the machines had to stop or the
            counting had to stop in multiple places because President Trump’s lead was so great
            at that point they had to stop the counting and come in and backfill the votes they
            needed to change the result….There’s thousands of people in federal prisons on far
            less evidence of criminal conduct than we have already against the Smartmatic and
            Dominion Systems companies.


140
      Id.

                                                    23
          Dobbs: We have just watched, to everyone in this audience tonight, our election is
          run by companies, the ownership of which we don’t know.141

On the November 21, 2020 Justice w/ Judge Jeanine broadcast:

          Pirro: The president’s lawyers alleging a company called Dominion, which they
          say started in Venezuela with Cuban money and with the assistance of Smartmatic
          software, a backdoor is capable of flipping votes….Now, why was there an
          overnight popping of the vote tabulation that cannot be explained for Biden?142

On the November 24, 2020 Lou Dobbs Tonight broadcast:

          Powell: [T]here’s no doubt that the software was created and used in Venezuela to
          control the elections and make sure that Hugo Chávez was always reelected as the
          dictator of Venezuela in what appeared to be, quote, free and fair elections, end
          quote, but they were manipulated by the software used in the Dominion machines
          – and used by other machines in the United States, frankly, and we are just
          continuing to be inundated by evidence of all the frauds here

          Dobbs: I think many Americans have given no thought to electoral fraud that would
          be perpetrated through electronic voting; that is, these machines, these electronic
          voting companies, including Dominion, prominently Dominion, at least in the
          suspicions of a lot of Americans.143

On the November 30, 2020 Lou Dobbs Tonight broadcast:

          Powell: [W]e need, frankly, to stop the election that’s supposed to happen in
          January because all the machines are infected with the software code that allows
          Dominion to shave votes for one candidate and give them to another, and other
          features that do the same thing….Different states shaved different amounts of votes
          or the system was set up to shave and flip different votes in different states. Some
          people were targeted as individual candidates. It’s really the most massive and
          historical egregious fraud the world has ever seen.

          Dobbs: You know, people don’t go to jail for their attitude, but in the case of the
          Secretary of State and the Governor of Georgia right now, one would be tempted
          to prosecute based on their conduct so far. What is going on with those two
          individuals?

          Powell: [I]t seems that there were significant benefits for both Governor Kemp and
          perhaps Mr. Raffensperger also, and maybe others on their team, for deciding at the
          last minute to rush in a contract for Dominion for $107 million for the state.


141
    Id.
142
    Id.
143
    Id.

                                                  24
          Dobbs: Now, do we know – you know, I just can’t – I think most Americans right
          now cannot believe what we are witnessing in this election. We have, across almost
          every state, whether it’s Dominion, whatever the company – voting machine
          company is, no one knows their ownership, has no idea what’s going on in those
          servers, has no understanding of the software, because it’s proprietary. It is the
          most ludicrous, irresponsible and rancid system imaginable in the world’s only
          superpower.

          Powell: Dominion and its minions and other state officials everywhere are
          apparently out there trying to destroy everything they can get to before we can seize
          it . . . .

          Dobbs: And as I said at the outset of the broadcast, Sidney, this is no longer about
          just voter fraud or electoral fraud, this is something much bigger and this president
          has to take, I believe, drastic action, dramatic action, to make certain that the
          integrity of this election is understood, or lack of it, the crimes that have been
          committed against him and the American people.144

On the November 30, 2020 Hannity broadcast:

          Powell: The machine ran an algorithm that shaved votes from Trump and awarded
          them to Biden. They used the machines to trash large batches of votes that should
          have been awarded to President Trump. And they used a machine to inject and add
          massive quantities of votes for Mr. Biden.145

On the December 4, 2020 Lou Dobbs Tonight broadcast:

          Dobbs: At the center of it all, Dominion Voting Systems. Are they the culprit here?
          Not the only culprit, but are they the principal culprit?....But concomitantly,
          Dominion Voting Systems, with – you have described it, with algorithms in which
          – which were designed to be inaccurate rather than to be a secure system.146

Fox and Mr. Dobbs published a December 10, 2020 statement to the @loudobbs Twitter

account:

          The 2020 Election is a cyber Pearl Harbor: The leftwing establishment have aligned
          their forces to overthrow the United States government #MAGA #AmericaFirst
          #Dobbs.147

Fox embedded in the tweet a typewritten document with no other markings or attributions:


144
    Id.
145
    Id.
146
    Id.
147
    Id.

                                                   25
            We have a warning to the mainstream media: you have purposely sided with the
            forces that are trying to overthrow the US system. These four people and their
            collaborators executed an electoral 9-11 against the United States, with the
            cooperation and collusion of the media and the Democrat Party….It is a cyber Pearl
            Harbor. We have identities, roles, and background of Dominion. Smartmatic
            people. This will turn into a massive RICO filing. It is Smartmatic, Dominion
            Voting Systems, Sequoia, SGO….We have technical presentations that prove there
            is an embedded controller in every Dominion machine….We have the architecture
            and systems, that show how the machines can be controlled from external sources,
            via the internet, in violation of voting standards, Federal law, state laws, and
            contracts.148

On the December 10, 2020 Lou Dobbs Tonight broadcast:

            Dobbs: You say these four individuals [Jorge Rodriguez, Khalil Majzoub, Gustavo
            Reyes-Zumeta, Antonio Mugica] led the effort to rig this election. How did they do
            it?

            Powell: Well, Lou, they designed and developed the Smartmatic and Dominion
            programs and machines, that include a controller module that allows people to log
            in and manipulate the vote, even as it’s happening. We’re finding more and more
            evidence of this. We now have reams and reams of actual documents from
            Smartmatic and Dominion, including evidence that they planned and executed all
            of this….We have evidence of how they flipped the votes, how it was designed to
            flip the votes. And that all of it has been happening just as we’ve been saying it
            has been….[T]he entire system was created for the benefit of Venezuela and Hugo
            Chávez to rig elections to make sure he continued winning. And then it was passed
            on to Mr. Maduro to do the same. And we know it was exported to other countries
            by virtue of some of the Dominion executives that proceeded to go about and
            essentially sell elections to the highest bidder….It is a very concerning and
            troubling and illegal web of conduct that all of which focused on rigging the
            election in this country. And we are seeing the results in multiple states where
            we’re now identifying specific votes flipped, like in a couple of Georgia counties.

            Dobbs: We’re going to examine in some detail the – the reasons for what is
            apparently a broadly coordinated effort to – to actually bring down this President
            by ending his second term before it could begin….[I]t’s outrageous that we have
            an Attorney General, Sidney, who has said that he sees no sign of – of any
            significant fraud that would overturn the election. We had a head of the cyber
            intelligence unit for the Department of Homeland Security who is suing some
            people, apparently, for saying that his report basically, was – it was nonsense when
            he declared it was the most secure election in the country’s history. What are we
            dealing with here, and how can we get to this, if we have a – an Attorney General
            who has apparently lost both his nerve and his commitment to his oath of office,
            and to the country; we have an FBI director who seems to be as politically corrupt
148
      Id.

                                                    26
          as anyone who preceded him, and a Homeland Security department that doesn’t
          know what the hell it’s talking about and is spending more time playing politics, at
          least as it applies to Mr. Krebs, than securing the nation.

          Powell: President Trump won so many votes, he blew up their algorithm. The
          American people blew up the algorithm they created before the election to shave
          votes from Biden and give them to Trump. And we’re now seeing direct evidence
          of that happening in – in multiple counties and multiple states, and we know it
          happened across the country….

          Dobbs: Let me – let me make you an offer very straightforwardly: We will gladly
          put forward your evidence that supports your claim that this was a Cyber Pearl
          Harbor. We have tremendous evidence already but – of fraud in this election, but
          I will be glad to put forward on this broadcast whatever evidence you have, and
          we’ll be glad to do it immediately.

          Powell: Awesome.

          Dobbs: We’ll work overnight. We will – we will take up whatever air we’re
          permitted beyond this broadcast, but we have to get to the bottom of this.

          Dobbs: I mean the governor and the state – Secretary of State have got to find, if
          not the integrity, the – the primal fear of the voters in Georgia to stop what’s going
          on and stop it now….How much time do you need to get that evidence to this
          broadcast and we’ll put it on the air?

          Powell: I’ll get you more information that’s just stunning tonight.149

On December 10, 2020, Fox and Mr. Dobbs published a statement to the @loudobbs Twitter

account:

          Cyber Pearl Harbor: @SidneyPowell1 reveals groundbreaking new evidence
          indicating our Presidential election came under massive cyber-attack orchestrated
          with the help of Dominion, Smartmatic, and foreign adversaries. #Maga
          #AmericaFirst #Dobbs.150

On the December 12, 2020 Fox & Friends broadcast:

          Giuliani: [W]e have a machine, the Dominion machine…was developed to steal
          elections, and being used in the states that are involved.151



149
    Id.
150
    Id.
151
    Id.

                                                   27
On the January 26, 2021 Tucker Carlson Tonight broadcast:

            Carlson: Well, of course you will likely recognize our next guest. His name is Mike
            Lindell. He runs My Pillow. He advertises every night on this show and across
            Fox News. He’s one of our biggest sponsors, and we are grateful for that.

            Lindell: [S]omeone put up on – on the internet, actual machine – new machine
            election fraud, I – I retweeted it….Dominion…said they were going to go after
            Mike Lindell. Well they did. They hired hit groups, bots and trolls went after all
            my vendors, all these box stores to cancel me out….I’m not backing down. We
            cannot back down out of fear this time.

            Carlson: I totally agree.

            Lindell: I’ve been all in trying to find the machine fraud and I – we found it. We
            have all the evidence….I have the evidence….I dare Dominion to sue me because
            then it will get out faster. So this is – it – you know, they don’t – they don’t want
            to talk about it.

            Carlson: No they don’t.152

       M. CERTAIN FOX PERSONALITIES DECLINE TO ENDORSE THE CLAIMS THAT DOMINION
            CONTRIBUTED TO VOTER FRAUD.

            While Ms. Bartiromo, Mr. Dobbs, Ms. Pirro, Mr. Hannity, Mr. Carlson, and other Fox

personalities supported the Dominion fraud narrative, other Fox personnel declined to endorse

the fraud claims.153 For example:

       •    Fox’s then-Politics Editor Chris Stirewalt defended Fox’s Arizona call the day after the
            election, stating: “We haven’t seen any evidence yet that there’s anything wrong.”

       •    Fox anchor Bret Baier reported on November 6: “We are not seeing any evidence of
            widespread fraud. We are not seeing anything that can change, right now at least, the
            split in these different States.”

       •    By November 10, 2020 Fox’s Laura Ingraham called out Ms. Powell on the air for
            making false statements about Dominion.

       •    On November 12, 2020, Fox’s America’s Newsroom show concluded that “nothing filed,
            any challenge so far, appears likely to overturn the results in any state.”



152
      Id.
153
      Id. ¶ 181.

                                                     28
      •   On November 12, 2020, Fox news anchor Eric Shawn called the lies about Dominion
          “disinformation.”

      •   On November 18, 2020, Fox’s Brit Hume tweeted a link to a November 17 Wall Street
          Journal editorial chastising former President Trump and others for blaming the election
          results on Dominion’s systems without any evidence, and added the comment, “Good
          question…President Trump blames the election result on Dominion’s systems. Where’s
          the evidence?”

      •   On November 19, 2020, Mr. Carlson called out Ms. Powell for failing to produce any
          evidence to support her Dominion claims. Mr. Carlson concluded that Ms. Powell “never
          demonstrated that a single actual vote was moved illegitimately by software from one
          candidate to another. Not one.”

      •   On November 20, 2020, Mr. Hume tweeted facts disproving the Dominion fraud claims.
          The tweet summarized a November 20, 2020 National Review article that explained why
          those who believe the Dominion fraud claims “have been conned.”154

      N. Procedural Posture

          Dominion filed the Complaint in this action seeking to recover for defamation per se on

March 26, 2021.155 The Complaint is detailed and contains two hundred and four paragraphs and

is one hundred and thirty-seven pages long.156 In addition, Dominion attaches three hundred and

two pages of exhibits to the Complaint.

          The Court entered an order holding that New York tort law applied on April 27, 2021.157

Fox filed the Motion on May 18, 2021.158 Dominion opposed the Motion on June 8, 2021.159

The Court held a hearing on the Motion on August 30, 2021.160




154
    Id.
155
    D.I No. 1.
156
    Id.
157
    D.I. No. 40.
158
    D.I. No. 45.
159
    D.I. No. 60.
160
    D.I. No. 93.

                                                 29
                              III.   PARTIES’ CONTENTIONS

       Fox argues that multiple constitutional doctrines protect Fox’s alleged defamatory

speech. First, Fox contends that truthfully reporting newsworthy allegations made by a sitting

president and his legal team on matters of public concern is not actionable. Second, Fox claims

that the media is completely protected when reporting and commenting about allegations made

in government proceedings. Third, Fox asserts that opinion and hyperbolic rhetoric about

newsworthy allegations are constitutionally protected. Finally, Fox claims that none of the

challenged individual statements identifies actionable defamation against Fox.

       Dominion argues that no privilege applies. Dominion notes that New York does not

recognize the defense that the media is merely neutrally reporting defamatory allegations made

by another party (the “neutral reportage defense”). Next, Dominion contends that, even if the

Court recognized the neutral reportage defense, a jury could find that Fox went beyond neutral

reportage by broadcasting manifestly irresponsible sources, espousing and concurring with the

defamatory statements and communicating defamatory statements in its own voice. Dominion

also argues that the “fair report” privilege does not protect Fox’s defamatory statements because

the privilege is limited to actual, accurate reports about a specific governmental proceeding. In

addition, Dominion contends the challenged statements are actionable statements of mixed

opinion or opinion based on false facts. Finally, Dominion asserts that it has alleged facts from

which the Court may infer actual malice.

                               IV.    STANDARD OF REVIEW

       The parties propose two different standards of review. Fox contends that New York’s

“anti-SLAPP” statute provides the standard of review. Dominion disagrees and argues

Delaware’s reasonable conceivability test provides the standard of review. The Court must



                                                30
decide whether Delaware or New York procedural law governs the Motion in order to determine

which standard applies. For the reasons below, the Court will apply Delaware’s procedural law

at this stage and defer the question of whether New York’s anti-SLAPP law will apply at all to a

later stage in the case.

      A. DELAWARE PROCEDURAL LAW, NOT NEW YORK’S ANTI–SLAPP LAW, PROVIDES THE
         LEGAL STANDARD THAT APPLIES TO THE MOTION.161

         The Court of Chancery has explained the background and purpose of “anti–SLAPP”

laws.162 A SLAPP suit is an action

         brought in response to efforts by individuals or groups to participate in the
         democratic process by some person or entity that claims to have been wronged
         through that participation.163

A “Strategic Lawsuit Against Public Participation,” or a SLAPP suit, is disfavored because it

does not truly seek to remedy defamation, but rather to stifle or silence the alleged speaker’s free

speech. Given that SLAPP suits potentially could chill constitutionally-protected speech, many

states, including Delaware and New York, have adopted “anti–SLAPP” laws.164

         Consistent with the purpose of deterring SLAPP lawsuits, New York’s anti–SLAPP

statute protects “free speech in connection with an issue of public interest.”165 The statute

instructs that the term “public interest” should be construed broadly.166 The statute applies to a

defamation case premised on any statement other than a statement addressing “a purely private

matter.”167 New York’s anti–SLAPP statute requires a plaintiff faced with a motion to dismiss or



161
    The Court notes that the parties also disagree over the application of New York’s anti–SLAPP law to the
substantive issues in this case. For purposes of this decision, the Court considers only whether New York’s anti-
SLAPP law applies at the pleading stage.
162
    See generally Agar v. Judy, 151 A.3d 456, 470–72 (Del. Ch. 2017).
163
    Id. at 471 (internal quotation marks omitted).
164
    N.Y. Civ. Rights Law § 76(a) (McKinney’s 2020); 10 Del. C. §§ 8136-38 (2020).
165
    N.Y. Civ. Rights Law §§ 76–a(1)(a) (McKinney’s 2020).
166
    See, e.g., Mable Assets, LLC v. Rachmanov, 146 N.Y.S.3d 147, 149–50 (N.Y. App. Div. 2021).
167
    N.Y. Civ. Rights Law § 76–a(1)(d).

                                                         31
motion for summary judgment to demonstrate the case “has a substantial basis in law or is

supported by a substantial argument for an extension, modification, or reversal of existing

law.”168 When assessing a motion to dismiss, the Court determines whether it is possible that the

plaintiff will ultimately prove defamation “by clear and convincing evidence.”169

         Fox and Dominion debate whether New York or Delaware procedural law applies to the

Motion. At this stage, the parties suggest the difference between Delaware and New York

procedural law could affect (i) the type and scope of documents the Court may consider in

resolving the Motion; and (ii) the level of scrutiny applied to Dominion’s allegations.

         Fox contends “New York’s anti-SLAPP pleading standard applies [and] . . . requires

consideration of ‘affidavits’ at the pleadings stage.”170 Fox elsewhere has argued that this

requirement “is inseparably interwoven with [Fox’s] substantive rights.”171 Fox asserts that the

Court must apply a “heightened standard” that requires Dominion’s allegations to have a

“substantial basis in law” to survive dismissal because New York’s pleading rules are

substantive under the circumstances here.172 Dominion, in opposition, asserts New York’s

affidavit and substantial basis rules are “purely procedural, and so do not apply here.”173




168
    Id. § 70–a(1)(a).
169
    Id. § 76–a(2).
170
    D.I. 48; Def.’s Opening Br. in Supp. of Mot. to Dismiss Pl.’s Compl. at 5 n.1 (hereinafter “Fox Opening Br.”)
(quoting N.Y. C.P.L.R. § 3211(g)(2)). The N.Y. C.P.L.R. is New York’s equivalent of this Court’s Civil Rules of
Procedure.
171
    D.I. 38, Def.’s Mot. to Apply New York’s Anti-SLAPP Law at 3 (internal quotation marks omitted) (hereinafter
“Fox CPLR Br.”)
172
    Fox Opening Br. at 14–15; but see id. at 14 (arguing Dominion “fail[s] to state a claim under any applicable
pleading standard”); D.I. 61, Def.’s Reply Br. in Supp. of Mot. to Dismiss Pl.’s Compl. at 4 (hereinafter “Fox Reply
Br.”) (“The Court should dismiss Dominion’s complaint, regardless of which pleading standard applies.”).
173
    D.I. 60, Pl.’s Br. in Opp. to Def.’s Mot. to Dismiss at 7 (hereinafter “Dominion Br.”) (citation omitted); see also
D.I. 43, Pl.’s Resp. in Opp. to Def.’s Mot. to Apply New York’s Anti-SLAPP Law at 3–6 (arguing no court outside
New York has applied N.Y. C.P.L.R. in this context).

                                                          32
        New York law governs the substantive issues raised by Dominion’s tort allegations.174

“As a general rule,” however, “the law of the forum governs procedural matters.”175 As a result,

“[t]he local law of the forum governs rules of pleading.”176 As such, Delaware law

presumptively governs “pre-trial practice” and “motions.”177 Unless an exception applies,

therefore, the Court must apply Delaware procedural law to the Motion. Fox contends an

exception applies.

        Relying on the “foreign procedural law exception,” Fox argues New York’s procedural

rules function in the context of anti-SLAPP lawsuits as rules that affect a defamation defendant’s

substantive rights. Fox identifies, as the substantive right, the right to have a lawsuit that could

chill free speech scrutinized closely and decided efficiently at the pleadings stage of the case.178

        Under the foreign procedural law exception, foreign procedural law governs if it is “so

inseparably interwoven with substantive rights” that application of Delaware procedural law

would “deprive[]” those substantive rights.179 “[T]he test ‘is not whether the rule affects a

litigant’s substantive rights; most procedural rules do.’”180 Instead, when a party claims

application of Delaware procedural law would deprive its substantive rights, courts must

determine whether the foreign procedural rule “constitutes or is vitally bound up with…the



174
    See D.I. 40, Order Designating New York Law and Waiving Forum Non Conveniens.
175
    Chaplake Holdings, Ltd. v. Chrysler Corp., 766 A.2d 1, 5 (Del. 2001); accord Tumlinson v. Advanced Micro
Devices, Inc., 106 A.3d 983, 987 (Del. 2013); see also Meyers v. Intel Corp., 2015 WL 227824, at *3 (Del. Super.
Jan. 15, 2015); El Paso Nat. Gas Co. v. Amoco Prod. Co., 1994 WL728816, at *3–5 (Del. Ch. Dec. 16, 1994);
Monsanto Co. v. Aetna Cas. & Sur. Co., 1993 WL 563244, at *3 (Del. Super. Dec. 21, 1993). In the remedies
context, the procedural law of the forum yields to foreign procedural law where the question of remedy is bound
closely to the applicable substantive rule. See generally Naughty Monkey LLC v. Marinemax Ne. LLC, 2010 WL
5545409, at *8 n.59 (Del. Ch. Dec. 23, 2010) (summarizing applicable principles and collecting authority).
176
    See Restatement (Second) of Conflict of Laws § 127 (1971).
177
    Id. cmt. a.
178
    See Fox CPLR Br. at 9–10. Fox also identifies different substantive rights for different contexts, including
burdens of proof, discovery, evidence, and attorney’s fees. See id. at 5–8.
179
    Chaplake, 766 A.2d at 5 (internal quotation marks omitted).
180
    Mergenthaler v. Triumph Mortg. Corp., 2018 WL 6177177, at *8 (Del. Super. Nov. 26, 2018) (quoting Shady
Grove Orthopedic Assocs., P.A. v. Allstate Ins. Co., 559 U.S. 393, 407 (2010)).

                                                        33
asserted substantive right.”181 In practice, this Court has applied foreign procedural law as if it

were substantive law where failure to do so would be outcome-determinative.182

         The Court does not find Fox’s posited “right” to a pleadings-stage standard of review to be

substantive. A procedural rule that purportedly “codifies common law” doctrines, like defamation

defenses, is not automatically substantive.183 Standards of review are “consistently classified” as

“procedural . . . for choice-of-law purposes.”184 As a result, Fox’s “right” to have a motion to

dismiss resolved in a certain way is, if anything, a procedural “right.”185

         Nevertheless, assuming there is a substantive right to “close scrutiny and efficient

resolution” of a motion to dismiss, Delaware procedural law does not deprive Fox of that right.

At the pleadings stage, federal courts in New York have observed the “substantial basis in law”

standard does not govern whether a claim should be dismissed. To the contrary, federal courts

have held a claim may be dismissed even if it has a substantial basis in law.186 Citing New York

cases and cases from the Court of Chancery, federal courts in New York have concluded the




181
    El Paso, 1994 WL728816, at *4; accord Meyers, 2015 WL 227824, at *3.
182
    See Meyers, 2015 WL 227824, at *4; see also Mergenthaler, 2018 WL 6177177, at *8 (“If a rule . . . alters the
rules of decision by which the court will adjudicate [a party’s] rights, it is substantive.” (internal quotation marks
omitted)).
183
    See MPEG LA, L.L.C. v. Dell Glob. B.V., 2013 WL 812489, at *6–7 & n.30 (Del. Ch. Mar. 6, 2013).
184
    Restatement (Second) of Conflict of Laws § 122 cmt. a; see, e.g., Appriva S’holder Litig. Co., LLC v. EV3, Inc.,
937 A.2d 1275, 1288 (Del. 2007) (finding inadequate notice before converting a motion to dismiss into a motion for
summary judgment violates procedural rights).
185
    See, e.g., Malpiede v. Townson, 780 A.2d 1075, 1092 (Del. 2001) (observing the scope of documents the court
may consider at the motion to dismiss stage involves procedural rights); see also Erickson v. Centennial Beauregard
Cellular LLC, 2003 WL 23190390, at *1 (Del. Ch. Dec. 31, 2003) (finding class certification issue “raised a
procedural right, not a substantive right”).
186
    E.g., Egiazaryan v. Zalmayev, 2014 WL 1244790, at *5 (S.D.N.Y. Mar. 19, 2014) (“The ‘substantial basis in fact
and law’ standard is distinct from the standard to grant dismissal for failure to state a claim under Rule 12(b)(6),
which requires a plaintiff to state a claim to relief that is plausible on its face.” (internal quotation marks omitted));
Friends of Rockland Shelter Animals, Inc. v. Mullen, 313 F. Supp. 2d 339, 344–45 (S.D.N.Y. 2004). As an analogy,
this rule captures the situation where a plaintiff files a well-pleaded, but untimely, contract claim. The claim itself
has a substantial basis in law—it meets the elements and so is not frivolous—but cannot state plausible or possible
relief because the statute of limitations bars it.

                                                           34
substantial basis in law standard simply asks whether a claim is frivolous or not.187 The standard

does not ask whether a claim is plausible or possible. Here, the question of whether Dominion’s

allegations are reasonably conceivable necessarily involves an analysis of whether Dominion’s

allegations are frivolous. As such, the Court finds that there are no outcome-determinative

concerns.

        Moreover, Fox’s efficiency-based substantive “right” counsels against applying New

York procedural law. Application of foreign procedural law is “often difficult and disruptive”

and undermines the forum state’s “judicial machinery…and how its court processes are

administered.”188 In contrast, applying Delaware procedural law is straightforward and so would

advance “the values” of time and rigor Fox believes New York procedural law promotes.189

        Delaware courts, in analyzing Delaware’s analogous anti-SLAPP statute, have observed

the “clear and convincing” requirement as more demanding than Delaware’s generic dismissal

standard.190 But the cases that have done so were applying Delaware substantive law, and so did

not pass on whether that standard is applicable when Delaware procedural law governs.

Moreover, as a statutory matter, the clear and convincing standard appears only to apply to the

plaintiff’s ultimate burden of proof.

        In addition, Fox does not argue for a clear and convincing standard at this stage.191

Therefore, the relevant question at this stage is whether, based on Dominion’s present

allegations, it is reasonably conceivable that Dominion will establish actual malice by clear and



187
    See Egiazaryan, 2014 WL 1244790, at *3–5 (articulating conclusion and citing, among other decisions, Conesco
Indus. Ltd. v. St. Paul Fire & Marine Ins. Co., 210 A.D.2d 596, 599 (N.Y. App. Div. 1994) and Nichols v. Lewis,
2008 WL 2253192, at *6 (Del. Ch. May 29, 2008)).
188
    MPEG LA, 2013 WL 812489, at *3 (internal quotation marks omitted).
189
    Id. (internal quotation marks omitted).
190
    See Agar, 151 A.3d at 471–72.
191
    But see Fox Reply Br. at 4 (“The Court should dismiss Dominion’s complaint, regardless of which pleading
standard applies.”).

                                                       35
convincing evidence at trial. Accordingly, Delaware’s pleading standard would not affect Fox’s

substantive rights by changing the outcome it might obtain if New York procedural law were

applied at the pleadings stage.192

         Fox also asserts that it would be deprived of a substantive right if the Court declined to

consider the Motion’s affidavits at the pleadings stage. The Court disagrees and finds that Fox’s

additional argument does not support application of New York procedural law.193

         The Court notes that, in general, a mere difference between Delaware and a foreign state

on pleading requirements does not mean the difference is substantive.194 When reviewing the

papers, the Court has observed that the Motion’s affidavits are used to establish what appear to

be affirmative defenses. Delaware and New York courts generally do not use affirmative

defenses as a basis for dismissing claims at the pleading stage.195 That is especially true when an

affirmative defense has not yet been pleaded. Under New York law, Fox could not use its

affidavits to establish an affirmative defense of truth or privilege to a defamation action before it

had pleaded that defense in an answer.196 Given this, and that the affidavits are preserved for and

available for use in, for example, a summary judgment motion, the Court finds that Fox has not

been deprived of a substantive right by applying Delaware’s pleading rules to the Motion.197

         For the foregoing reasons, the Court will apply Delaware procedural law to the Motion.


192
    As discussed below, even applying a clear and convincing standard at this stage of the proceedings, the Court
would find that the Complaint states claims upon which relief can be granted. The Complaint and its exhibits are
detailed, cite to specific conduct and factually support every element of the claims asserted.
193
    That is not to say these documents will not be considered at a later stage in the case (e.g., summary judgment,
trial).
194
    See Meyers, 2015 WL 227824, at *4 (holding difference between Delaware and Colorado rules for pleading
“exemplary damages” did not affect a substantive right and applying Delaware law).
195
    Reid v. Spazio, 970 A.2d 176, 183 (Del. 2004); Baines v. Daily News L.P., 26 N.Y.S.3d 658, 664 (N.Y. Sup. Ct.
2015).
196
    Baines, 26 N.Y.S.3d at 664.
197
    See id. (“To allow defendants to raise truth or privilege in a pre-answer motion to dismiss a complaint for failure
to state a claim [impermissibly] would necessitate that the complaint . . . anticipate and address an affirmative
defense before it has been pleaded. [D]efendants must raise these affirmative defenses in an answer and move for
summary judgment . . . .” (citations omitted)).

                                                          36
      B. DELAWARE’S MOTION TO DISMISS STANDARD.

         A party may move to dismiss under this Civil Rule 12(b)(6) for failure to state a claim

upon which relief can be granted.198 In considering a Rule 12(b)(6) motion, the Court (i) accepts

as true all well-pleaded factual allegations in the complaint; (ii) credits vague allegations if they

give the opposing party notice of the claim; (iii) draws all reasonable factual inferences in favor

of the non-moving party; and (iv) denies dismissal if recovery on the claim is reasonably

conceivable.199 The Court, however, need not “accept conclusory allegations unsupported by

specific facts or . . . draw unreasonable inferences in favor of the non-moving party.”200

         Delaware’s pleading standard is “minimal.”201 Dismissal is inappropriate unless “under

no reasonable interpretation of the facts alleged could the complaint state a claim for which relief

might be granted.”202

         In general, a claim’s reasonable conceivability cannot be determined through “matters

outside the pleadings.”203 But, “for carefully limited purposes,”204 the Court may consider

“matters outside the pleadings when the document is integral to . . . a claim and incorporated into

the complaint.”205 “[A] claim may be dismissed if allegations in the complaint or in the exhibits

incorporated into the complaint effectively negate the claim as a matter of law.”206




198
    Del. Super. Civ. R. 12(b)(6).
199
    Cent. Mortg. Co., 27 A.3d 531 at 535.
200
    Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011), overruled on other grounds by Ramsey v.
Ga. S. Univ. Advanced Dev. Ctr., 189 A.3d 1255, 1277 (Del. 2018).
201
    Cent. Mortg., 27 A.3d at 536 (citing Savor, Inc. v. FMR Corp., 812 A.2d 894, 895 (Del. 2002)).
202
    Unbound Partners Ltd. P’ship v. Invoy Holdings Inc., 251 A.3d 1016, 1023 (Del. Super. 2021) (internal
quotation marks omitted); see Cent. Mortg., 27 A.3d at 537 n.13 (“Our governing ‘conceivability’ standard is more
akin to ‘possibility. . . .’”).
203
    Windsor I, LLC v. CWCapital Asset Mgmt LLC, 238 A.3d 863, 872-75 (Del. 2020); In re Santa Fe Pac. Corp.
S’holder Litig., 669 A.2d 59, 68 (Del. 1995).
204
    In re Santa Fe Pac. Corp. S’holder Litig., 669 A.2d at 69.
205
    Windsor I, LLC, 238 A.3d at 873 (internal quotation marks omitted).
206
    Malpiede, 780 A.2d at 1083.

                                                       37
        As discussed below, the Court finds that the Complaint is not conclusory. Dominion

pleads specific facts that put Fox on notice as to Dominion’s claims. The Complaint, and its

exhibits, are detailed and focused, and state a reasonably conceivable defamation per se claim.

                                          V.       DISCUSSION

        To state a claim for defamation per se under New York law, a plaintiff must establish (i)

a false statement; (ii) publication; (iii) fault; and (iv) one of four per se injuries, including, as

relevant here, (a) an accusation of a serious crime or (b) business harm.207 In addition, the

alleged defamation must be “of or concerning the plaintiff.”208 The Motion seeks dismissal

based on three affirmative defenses that purportedly apply regardless of whether a statement

made is defamatory. In other words, Fox contends Dominion fails to state a defamation claim

because three privileges mandate dismissal even if the Court accepts Dominion’s allegations as

true.

        The Court has reviewed the Complaint and its exhibits. The Complaint is detailed and

specific and addresses each element of the claim. The Complaint provides ample notice as to the

basis of Dominion’s claims against Fox. For the reasons discussed below, the Court finds that

none of Fox’s arguments mandate dismissal under Civil Rule 12(b). Accordingly, the Court is

denying the Motion.

      A. FOX’S UNPLED DEFENSES ARE NOT “WELL-SUITED FOR TREATMENT” ON A MOTION TO
         DISMISS.

        Apart from the actual malice requirement, Fox does not appear to argue Dominion’s

allegations are conclusory. Instead, the Motion seemingly attempts to introduce affirmative

defenses Fox intends to raise if this case proceeds beyond the pleadings stage. These defenses


207
  Kasavana v. Vela, 100 N.Y.S.3d 82, 85–86 (N.Y. App. Div. 2019).
208
  Chicherchia v. Cleary, 616 N.Y.S.2d 647, 648 (N.Y. App. Div. 1994) (quoting Gross v. Cantor, 200 N.E. 592,
593 (N.Y. 1936)).

                                                      38
are not pleaded, however, because Fox has not yet answered the Complaint. As a result, the

defenses are based, in large part, on facts outside the Complaint.

        At this stage, the Court usually does not consider facts outside the Complaint. “The

complaint generally defines the universe of facts that the trial court may consider in ruling on a

Rule 12(b)(6) motion to dismiss.”209 As such, “[m]atters extrinsic to a complaint generally may

not be considered in a ruling on a motion to dismiss.”210 Given these constraints on the Court’s

view of the evidence, the non-movant’s “affirmative defenses . . . are not ordinarily well-suited

for treatment on” a motion to dismiss.211 The Court should not dismiss a complaint due to an

affirmative defense “[u]nless it is clear from the face of the complaint that an affirmative defense

exists and that the plaintiff can prove no set of facts to avoid it, dismissal of the complaint based

upon an affirmative defense.”212

        Delaware courts considering defamation claims on a motion to dismiss have been wary of

granting dismissal based on affirmative defenses, including on the privileges Fox invokes

here.213 As a matter of Delaware procedural law, the question of

        Privilege…depend[s] upon the facts and circumstances surrounding the making of
        the publication. Since it is a matter of affirmative defense[,] it may not be raised
        by a motion to dismiss under Rule 12(b)(6) but should be made a matter of answer
        supported by proof at trial.214

The Court, noting a “low pleading threshold,” has denied dismissal of defamation claims where

“additional facts developed in discovery will reveal [whether] the alleged defamatory statements


209
    In re Gen. Motors (Hughes) S’holder Litig., 897 A.2d 162, 168 (Del. 2006).
210
    AlixPartners, LLP v. Mori, 2019 WL 6327325, at *15 (Del. Ch. Nov. 26, 2019) (internal quotation marks
omitted).
211
    Reid, 970 A.2d at 183; accord Cedarview Opportunities Master Fund, L.P. v. Spanish Broad. Sys., Inc., 2018
WL 4057012, at *13 (Del. Ch. Aug. 27, 2018); see also In re Primedia, Inc. S’holders Litig., 2013 WL 6797114, at
*12 (Del. Ch. Dec. 20, 2013).
212
    Reid, 970 A.2d at 183–84 (emphasis added).
213
    See, e.g., Kelly v. Blum, 2010 WL 629850, at *16–17 (Del. Ch. Feb. 24, 2010).
214
    Klein v. Sunbeam Corp., 94 A.2d 385, 392 (Del. 1952); accord Meades v. Wilmington Hous. Auth., 2005 WL
1131112, at *2 n.15 (Del. Super. May 12, 2005).

                                                       39
were true, mere expressions of opinion, or…protected by an applicable privilege.”215 Expressed

differently, “even silly or trivial [defamation] claims can easily survive a motion to dismiss

where the plaintiff pleads facts that put the defendant on notice of his claim, however vague or

lacking in detail these allegations may be.”216

         The Court, applying Delaware procedural law, will use these legal principles when

addressing the Motion’s arguments. The Court will not deny the Motion solely because it raises

affirmative defenses based on facts outside the pleadings; however, a finding that Dominion’s

allegations state a reasonably conceivable defamation claim will defeat the Motion to the extent

the Motion is based on unpled and fact-based affirmative defenses that could be raised later in

the case.

      B. PROCEDURAL LIMITATIONS ASIDE, FOX’S DEFENSES DO NOT SUPPORT DISMISSAL.

         Through the Motion, Fox raises three “defenses” to Dominion’s allegations: (i) the

“neutral reportage” defense; (ii) the “fair report” privilege; and (iii) the defense of opinion. For

the reasons set forth below, the Court finds these defenses either are not applicable, or, if

applicable, rest on factual issues inappropriate for resolution at this stage in the proceedings.

         1. The “Neutral Reportage” Defense Does Not Support Dismissal.

         Fox invokes the neutral reportage privilege—also characterized as the neutral reportage

doctrine. Fox argues that it was free to broadcast, without liability, allegations made against

Dominion by the Trump Campaign and its attorneys on a matter of public concern.

         The neutral reportage defense bars recovery for defamation when the challenged

statements, even if defamatory, are “newsworthy.”217 Under the neutral reportage doctrine, the



215
    Cornell Glasgow, LLC v. La Grange Props., LLC, 2012 WL 2106945, at *10 (Del. Super. June 6, 2012).
216
    Doe v. Cahill, 884 A.2d 451, 459 (Del. 2005).
217
    See Edwards v. Nat’l Audobon Soc’y, Inc., 556 F.2d 113, 120 (2d Cir. 1977) (articulating doctrine).

                                                      40
press need not “suppress newsworthy statements merely because it has serious doubts regarding

their truth.”218 Instead, under the doctrine, the press enjoys “immunity from defamation suits

where the journalist believes, reasonably and in good faith, that his report accurately conveys the

charges made.”219

        The neutral reportage defense was developed by a federal court of appeals; however, the

defense seems to run contrary to United States Supreme Court precedent as it seems to create a

nearly unqualified privilege.220 The United States Supreme Court has attempted to strike a

balance between First Amendment freedoms and viable claims for defamation. In doing so, the

United States Supreme Court has declined to endorse per se protected categories like

newsworthiness. Instead, the determination of how much protection should be afforded the

media has been left to the states.221

        One of New York’s intermediate appellate courts, the Appellate Division, Fourth

Department, recognized the tension between the neutral reportage doctrine and binding First

Amendment precedent. In Hogan v. Herald Co., the Appellate Division determined the neutral

report doctrine could not be reconciled with binding free speech precedent.222 As a result, the

Appellate Division held the neutral reportage doctrine inapplicable under New York law.223 The

New York Court of Appeals affirmed Hogan.224 Since then, the New York Court of Appeals has

restated its rejection of the neutral reportage doctrine.225 Given this New York precedent, the


218
    Id.
219
    Id.
220
    See Cianci v. New Times Publ’g Co., 639 F.2d 54, 68–69 (2d Cir. 1980) (questioning and limiting the reach of
the neutral reportage doctrine).
221
    See Gertz v. Robert Welch, Inc., 418 U.S. 323, 347 (1974); see also Times, Inc. v. Firestone, 424 U.S. 448, 456
(1976).
222
    84 A.D.2d 470, 477–79 (N.Y. App. Div. 1982), aff’d, 444 N.E.2d 1002 (N.Y. 1982).
223
    Id. at 479.
224
    444 N.E.2d 1002.
225
    Weiner v. Doubleday & Co., Inc., 549 N.E.2d 453, 456 (N.Y. 1989); see also Huggins v. Moore, 726 N.E.2d 456,
462 (N.Y. 1999) (citing Hogan in finding issue of journalistic liability was a fact question).

                                                        41
Court questions whether Fox can raise neutral reportage doctrine or analogous newsworthiness

privilege as an absolute defense to liability for defamation under New York law.

         Fox attempts to distinguish Hogan on its facts, arguing Hogan rejected the neutral

reportage doctrine in the context of “private figure” plaintiffs. As an initial matter, the parties do

not discuss whether Dominion is a public or private figure, making this distinction not relevant at

this time.226 Fox’s argument, however, fails even if the neutral reportage defense only had been

rejected as to private figure plaintiffs.227 Just because the neutral reportage privilege may have

been denied in the context of private figure plaintiffs does not mean, by inference, the defense is

available against public figure plaintiffs. Indeed, New York subjects public figure plaintiffs to

the actual malice standard, not to a newsworthiness test.228 The actual malice standard also is the

standard under New York’s anti–SLAPP statute (if applicable).229 Fox’s private figure

argument, at most, reveals New York law has not spoken directly on the issue. It does not

establish a neutral reportage defense as a matter of New York law.

         The neutral reportage defense would not warrant dismissal here even if the defense were

available. To assert and benefit from this defense, a defendant must show that the defendant

accurately and dispassionately reported the newsworthy event.230 As such, Fox’s reporting must

have been neutral, not “a personal attack” on Dominion, to succeed on this defense.231




226
    See Gottwald v. Sebert, 148 N.Y.S.3d 37, 43–45 (N.Y. App. Div. 2021) (summarizing and applying applicable
principles).
227
    The Court notes that, in the absence of the neutral reportage defense, defendants alleged to have defamed private
figures in the context of matters of public concern are afforded a “gross irresponsibility defense,” and not a complete
shield from liability. E.g., Chapadeau v. Utica Observer–Dispatch, 341 N.E.2d 569, 571 (N.Y. 1975); accord
Weiner, 549 N.E.2d at 595; see generally Konikoff v. Prudential Ins. Co. of Am., 234 F.3d 92, 105 n.11 (2d Cir.
2000).
228
    E.g., Curry v. Roman, 635 N.Y.S.2d 391, 395 (N.Y. App. Div. 1995).
229
    N.Y. Civ. Rights Law § 76–a(2).
230
    See Edwards, 556 F.2d at 120.
231
    Id.

                                                          42
Dominion’s well-pleaded allegations, however, support the reasonable inference that Fox’s

reporting was not accurate or dispassionate.

       The Court, reviewing the Complaint’s allegations, notes that it is reasonably conceivable

that Fox’s reporting was inaccurate. As alleged, Dominion attempted to factually address Fox’s

election fraud allegations. After Fox began connecting Dominion to election fraud claims,

Dominion sent Fox executives and television anchors its “SETTING THE RECORD

STRAIGHT” emails. Dominion’s emails, which contained analysis from election and related

experts, tended to disprove the election fraud claims. Nevertheless, Fox and its news personnel

continued to report Dominion purported connection to the election fraud claims without also

reporting on Dominion’s emails. When Fox guests spread or reiterated disinformation about

Dominion, Fox did not use the information Dominion provided to correct its guests or to reorient

its viewers. Instead, Fox and its personnel pressed their view that considerable evidence

connected Dominion to an illegal election fraud conspiracy.

       In addition, the Court notes that it is reasonably conceivable that Fox was not

dispassionate. Given that Fox apparently refused to report contrary evidence, including evidence

from the Department of Justice, the Complaint’s allegations support the reasonable inference that

Fox intended to keep Dominion’s side of the story out of the narrative. Moreover, the Complaint

alleges numerous instances in which Fox personnel did not merely ask questions and parrot

responses but, rather, endorsed or suggested answers. Fox therefore may have failed to report

the issue truthfully or dispassionately by skewing questioning and approving responses in a way

that fit or promoted a narrative in which Dominion committed election fraud.




                                               43
        The Court is not persuaded by Fox’s two counterarguments. First, Fox argues it was not

required to “defend” Dominion from Fox’s guest by reporting Dominion’s refutations.232 Still,

Fox’s possession of evidence demonstrating the election fraud claims were untrue supports the

reasonable inference that Fox made or published statements knowing they were false or with a

reckless disregard for the truth.233 Fox may not ordinarily have a duty to defend the targets of

allegations on which it is reporting; however, Fox must report on those allegations accurately

and dispassionately under the neutral reportage defense. Second, Fox argues there are instances

in which Fox was critical of the allegations against Dominion and in which Fox reported

Dominion’s refutations. Fox may end up being right. This is the pleadings stage though and, at

this stage, this argument raises factual issues the Court must resolve in Dominion’s favor. Fox

will have the ability to develop this argument during discovery as the case proceeds.

        The neutral reportage defense does not apply when the press “espouses or concurs in the

charges made by others[] or who deliberately distorts these statements to launch a personal

attack” on the plaintiff.234 The Complaint’s allegations support the reasonable inference that Fox

did both. Accordingly, at the pleadings stage, Dominion’s allegations support the reasonable

inference that Fox was not engaged in neutral reportage.

        2. The “Fair Report” Privilege Does Not Support Dismissal.

        Fox next asserts the “fair report privilege.” New York has codified the fair report

privilege in Section 74 of the Civil Rights Law.235 Section 74 provides that a “civil action cannot

be maintained….for the publication of a fair and true report of any judicial proceeding,




232
    Fox Reply Br. at 13–14.
233
    See infra Section V.C.
234
    Id.
235
    See Holy Spirit Ass’n for Unif. of World Christianity v. N.Y. Times Co., 399 N.E.2d 1185, 1187 (N.Y. 1979)

                                                        44
legislative proceeding or other official proceeding.”236 Thus, for the privilege to apply, a

publication must be a “fair and true report” “of” an official proceeding. The Court finds that the

Complaint’s well-pleaded allegations support the reasonable inference that Fox’s reporting (i)

was not fair or true and (ii) did not concern an official proceeding.

        For the fair report privilege to apply, Fox’s report of election fraud litigation and

investigation must be “substantially accurate.” 237 A report is substantially accurate when “it

does not produce a different effect on a reader than would a report containing the precise truth,”

even if it contains minor inaccuracies.238 In determining whether a report is substantially

accurate, New York courts analyze the publication as a whole, rather than individual statements

within the larger publication separately. 239 New York courts consider the publication’s “effect

upon the average reader” when analyzing the publication as a whole.240

        By statute, the fair and true report must be “of . . . proceedings.” Under New York law,

statutory terms are construed according to their ordinary meaning.241 In this context, the word

“of” most naturally means “about,” “relating to,” and “in respect to.”242 Given that plain

meaning, New York decisions hold that the fair report privilege is not triggered unless the report

“comment[s] on a . . . proceeding.”243 Given that requirement, New York decisions teach that a

report cannot be “of” a proceeding unless the subject proceeding has been initiated and is




236
    N.Y. Civ. Rights Law § 74.
237
    Alf v. Buffalo News, Inc., 995 N.E.2d 168, 169 (N.Y. 2013).
238
    Friedman v. Bloomberg L.P., 884 F.3d 83, 93 (2d Cir. 2017) (citing Karades v. Ackerley Grp. Inc., 423 F.3d 107,
119 (2d Cir. 2005)) (applying N.Y. Civ. Rights Law § 74).
239
    Id.; James v. Gannett Co., Inc., 353 N.E.2d 834, 838 (N.Y. 1976).
240
    James, 353 N.E.2d at 838.
241
    E.g., In re Grand Jury Subpoena Duces Tecum Served on Museum of Mod. Art, 719 N.E.2d 897, 905 (N.Y.
1999); Raritan Dev. Corp. v. Silva, 689 N.E.2d 1373, 1377 (N.Y. 1997).
242
    Of, Merriam-Webster (online ed.), www.merriam-webster.com/dictionary/of (last visited Aug. 24, 2021).
243
    Cholowsky v. Civiletti, 69 A.D.3d 110, 114 (N.Y. App. Div. 2009).

                                                        45
pending or ongoing.244 Doubt regarding whether the report is “of” a proceeding is resolved

against the privilege.245 Moreover, Section 74 does not shield defamatory statements merely

because a party has started judicial proceedings incorporating those statements.246

         The Court recognizes that most of the alleged statements were made before a lawsuit had

been filed (e.g., the Powell allegations). As a result, most of the alleged statements, even if true,

were not “of” a judicial proceeding. That alone is enough to preclude the fair report privilege.

Fox counters with decisions that, according to Fox, hold the fair report privilege applies to

“anticipated” or “forthcoming” lawsuits as well as pending proceedings.247 To the extent Fox

argues its personnel were referring to pending election fraud cases filed throughout the nation,

and investigations initiated by the federal government, the Complaint alleges facts that Fox’s

personnel did not tailor their comments to the allegations in those proceedings. By consequence,

the Court finds there is ambiguity, from the viewer’s perspective, as to whether Fox was

reporting on those proceedings.



244
    E.g., Dimond v. Time Warner, Inc., 119 A.D.3d 1331, 1332 (N.Y. App. Div. 2014); Russian Am. Found., Inc. v.
Daily News, L.P., 109 A.D.3d 410, 412–13 (N.Y. App. Div. 2013); McRedmond v. Sutton Place Rest. & Bar, Inc.,
48 A.D.3d 258, 259 (N.Y. App. Div. 2008); Lacher v. Engel, 33 A.D.3d 10, 17 (N.Y. App. Div. 2006); Fishof v.
Abady, 280 A.D.2d 417, 417 (N.Y. App. Div. 2001); Glendora v. Gannett Suburban Newspapers, 201 A.D.2d 620,
620 (N.Y. App. Div. 1994); McNally v. Yarnall, 764 F. Supp. 853, 855 (S.D.N.Y. 1991); Branca v. Mayesh, 101
A.D.2d 872, 873–74 (N.Y. App. Div. 1984).
245
    E.g., Cholowsky, 69 A.D.3d at 114–15 (“If the context in which the statements are made make it impossible for
the ordinary viewer [listener or reader] to determine whether defendant was reporting on a judicial proceeding, the
absolute privilege does not apply.” (alteration in original) (internal quotation marks omitted))).
246
    See Williams v. Williams, 246 N.E.2d 333, 337 (N.Y. 1969) (“We conclude that it was never the intention of the
Legislature in enacting section 74 to allow ‘any person’ to maliciously institute a judicial proceeding alleging false
and defamatory charges, and to then circulate a press release or other communication based thereon and escape
liability by invoking the statute”).
247
    But see supra note 244. The parties discuss one of these decisions, Hudson v. Goldman Sachs & Co., 304
A.D.2d 315 (N.Y. App. Div. 2003), in some detail. Hudson appears to support the formal proceeding requirement.
Hudson explained that “Section 74 [allows] . . . a person served with a summons and complaint . . . to announce its
position” free of liability if that position is substantially accurate. Id. at 316 (emphasis added). To the extent the
decision suggests otherwise, that appears to be due to its unusual procedural posture. At a prior time in the case, the
Appellate Division did not have the defendant’s “pleading” and so could not confirm whether the its position was
substantially accurate in comparison to the underlying newspaper article. Id. at 315–16. So the court remanded for
production of that document to settle a “premature” dispute (i.e., an anticipated, rather than formalized, proceeding).
Id. at 316.

                                                          46
       Similarly, Fox’s report may not have been substantially accurate. At various times, Fox

published statements made by guests who stated their allegations were supported by evidence.

The Complaint, however, alleges that none of these sources adduced any evidence for these

allegations. Fox and its personnel continued, on television and through social media, to

perpetuate the narrative that forthcoming lawsuits would expose Dominion’s election fraud. In

addition, Fox allegedly mischaracterized those allegations on several occasions (e.g., comments

reporting that the lawsuits involved “kickbacks”). At this point in the proceedings, the

Complaint alleges that Fox’s statements evince a substantial deviation from those proceedings’

alleged facts.

       In reference to the whole publication’s effect on the average viewer, the Complaint

supports a reasonable inference that Fox repeatedly misstated election fraud allegations to

defame Dominion. Because, at this stage, Fox’s statements might not amount to a fair and true

report of official proceedings, the Motion is denied to the extent it is based on the fair report

privilege.

       3. The Opinion Defense Does Not Support Dismissal.

       Fox’s final defense concerns the opinion vs. fact distinction—the opinion defense. Fox

argues that any defamatory statements made by its news personnel were pure opinion and,

therefore, are not actionable. The opinion defense, however, is fact-based. Accepting

Dominion’s allegations as true, Fox’s statements were not opinions. So factual issues regarding

whether a reasonable listener would consider Fox’s statements to be opinion or fact preclude

dismissal.

       “Since falsity is a necessary element of a defamation cause of action and only facts are

capable of being proven false, only statements alleging facts can properly be the subject of a



                                                  47
defamation action.”248 In contrast, “pure opinions” are not actionable.249 In New York, the

difference is a question of law.250 To ascertain the difference between a pure opinion and a

statement of fact, New York courts have articulated a three-factor test:

        (1) whether the specific language in issue has a precise meaning [that] is readily
        understood; (2) whether the statements are capable of being proven true or false;
        and (3) whether the full context of the communication in which the statement
        appears . . . signal[s to] readers or listeners that what is being read or heard likely
        to opinion, not fact.251

An “opinion” is actionable if a “reasonable listener” would find the speaker conveyed facts about

the plaintiff.252 So “[t[he key inquiry is whether [the] challenged expression, however labeled by

defendant, would reasonably appear to state or imply assertions of objective fact.”253

        In making this inquiry, courts cannot stop at literalism. The literal words of
        challenged statements do not entitle a media defendant to “opinion” immunity or a
        libel plaintiff to go forward with its action. In determining whether speech is
        actionable, courts must additionally consider the impression created by the words
        used as well as the general tenor of the expression, from the point of view of the
        reasonable person.254

        Here, the Complaint supports the reasonable inference that Fox was reporting on a fact,

i.e., that Dominion aided or caused election fraud. Fox’s news personnel repeatedly framed the

issue as one of truth-seeking and purported to ground interview questions in judicial proceedings

and evidence. Reviewing the Complaint, the Court does not read Fox’s statements as mere

statements of opinion. That said, a line-by-line assessment of whether each commentator’s

“opinion” is a provably false statement of fact is unnecessary at this stage. Although it seems

Fox was stating facts, not opinions, the presence of a “reasonable listener” requirement cautions



248
    Davis v. Boeheim, 22 N.E.3d 999, 1004 (N.Y. 2014) (alteration and internal quotation marks omitted).
249
    Id.
250
    Id.
251
    Brian v. Richardson, 660 N.E.2d 1126, 1129 (N.Y. 1995) (alteration and internal quotation marks omitted).
252
    600 W. 115th St. Corp. v. Von Gutfeld, 603 N.E.2d 930, 934 (N.Y. 1992).
253
    Immuno AG v. Moor-Jankowski, 567 N.E.2d 1270, 1273 (N.Y. 1991).
254
    Id. at 1273–74.

                                                        48
against an interpretation at the pleadings stage.255 It is sufficient, at this stage, to hold that the

Complaint states a reasonably conceivable defamation claim based on what a reasonable listener

could conclude are false statements of fact and defer the question to a fact finder.

         Moreover, the Court finds it reasonably conceivable that Fox’s reporting comprised

opinion “mixed” with false facts. Under New York law, “mixed opinions” are actionable.256

Mixed opinions are defined in contrast to pure opinions. A pure opinion is defined, in part, as an

expressed viewpoint that does not obscure or imply undisclosed facts.257 A mixed opinion

“implies that it is based on facts which justify the opinion but are unknown to those reading or

hearing it.”258 So “[w]hat differentiates an actionable mixed opinion from a privileged, pure

opinion is the implication that the speaker knows certain facts, unknown to [the] audience, which

support [the speaker’s] opinion and are detrimental to the person being discussed.”259 Still, even

where the speaker discloses the facts underpinning its opinion, the opinion remains actionable if

those facts are “incorrect or incomplete, or if [the speaker’s] assessment of them is erroneous.”260

Accordingly, to ascertain the difference between a pure and a mixed opinion, the Court must use

the same reasonable listener standard and three-factor test noted above.261

         For substantially the same reasons discussed above, the Court finds it is reasonably

conceivable that Fox and its personnel broadcasted mixed opinions that were based on either

false or incomplete facts unknown to the reasonable viewer. Many of Fox’s reporters made

broad election fraud statements that did not disclose their sources clearly, or clearly connect their


255
    See, e.g., Silsdorf v. Levine, 449 N.E.2d 716, 719 (N.Y. 1983) (“Initially, we note the well-established principle
that it is for the court to decide whether the statements complained of are reasonably susceptible of a defamatory
connotation, thus warranting submission of the issue to the trier of fact.” (internal quotation marks omitted)).
256
    Davis, 22 N.E.3d at 1004.
257
    Id.
258
    Id.
259
    Id. (first alteration added) (internal quotation marks omitted).
260
    Milkovich v. Lorain J. Co., 497 U.S. 1, 18–19 (1990); see also Von Gutfeld, 603 N.E.2d at 934–38.
261
    Id. at 1004–05.

                                                          49
statements to the election fraud litigations. Although Fox classifies its reporters’ remarks as

“commentary” that used “loose and hyperbolic rhetoric” for entertainment value, even loose and

hyperbolic language can be actionable if it rests on false statements of fact undisclosed to

viewers.262 Accordingly, the Complaint supports the reasonable inference that Fox made

unprotected statements of fact that defamed Dominion. At this stage, Fox’s arguments do not

support dismissal.

      C. DOMINION HAS ADEQUATELY ALLEGED ACTUAL MALICE.

         Fox argues Dominion’s Complaint fails to adequately plead fault (e.g., actual malice).263

The Court does not agree. At this stage, the Court finds that the Complaint alleges facts that Fox

made the challenged statements with knowledge of their falsity or with reckless disregard of their

truth.

         “‘Actual malice’ means that defendants published the false information about plaintiff

‘with knowledge that it was false or with reckless disregard of whether it was false or not.’”264

To satisfy the reckless disregard standard, a plaintiff must show the defendant “entertained

serious doubts as to the truth of [the] publication or . . . had a high degree of awareness [its]

falsity.”265 The failure to investigate a statement’s truth, standing alone, is not evidence of actual

malice, “even if a prudent person would have investigated before publishing the statement.”266

But a speaker cannot “purposefully avoid[]” the truth and then claim ignorance.267 If the plaintiff



262
    See, e.g., Milkovich, 497 U.S. at 20.
263
    Actual malice is the most demanding fault standard. It is codified in New York’s anti–SLAPP statute and
generally applies when a public figure plaintiff sues in defamation for statements the defendant made on matters of
public concern. Although the appropriate fault standard hinges on further development of the record, the parties
accept that actual malice is the relevant standard for resolving the Motion.
264
    Sweeney v. Prisoners’ Legal Servs. of N.Y., Inc., 647 N.E.2d 101, 104 (N.Y. 1995) (quoting N.Y. Times Co. v.
Sullivan, 376 U.S. 254, 280 (1964)).
265
    Id. (alterations in original) (internal quotation marks omitted).
266
    Id.
267
    Id.

                                                         50
offers “some direct evidence” that the statement “was probably false,” the Court can infer that

the defendant “inten[ded] to avoid the truth.”268 By statute, the plaintiff ultimately must prove

actual malice with clear and convincing evidence.269

           Contrary to Fox’s contentions, the Complaint’s allegations are not conclusory. The

Complaint supports the reasonable inference that Fox either (i) knew its statements about

Dominion’s role in election fraud were false or (ii) had a high degree of awareness that the

statements were false. For example, Fox possessed countervailing evidence of election fraud

from the Department of Justice, election experts, and Dominion at the time it had been making

its statements. The fact that, despite this evidence, Fox continued to publish its allegations

against Dominion, suggests Fox knew the allegations were probably false.

           In addition, the Complaint alleges that several of Fox’s personnel openly disclaimed the

fraud claims as false. Yet, certain Fox personnel (e.g., Mr. Dobbs) continued to push the fraud

claims. The nearby presence of dissenting colleagues thus further suggests Fox, through

personnel like Mr. Dobbs, was knowing or reckless in reporting the claims.

           The Complaint also alleges facts that there were signs indicating the reports were false.

From these, the Court can infer that Fox intended to avoid the truth. Whether Dominion

ultimately will prove Fox’s actual malice by clear and convincing evidence is irrelevant on a

motion to dismiss. At this stage, it is reasonably conceivable that Dominion has a claim for

defamation per se. Accordingly, Fox’s Motion should be denied.




268
      Id.
269
      N.Y. Civ. Rights Law § 70–a(2).

                                                   51
                                     VI.     CONCLUSION

       For the foregoing reasons, the Motion is DENIED.

       The Court has identified two issues that need additional briefing and resolution. First, the

Court needs additional briefing on whether New York’s anti-SLAPP applies to this proceeding.

Second, the Court needs additional briefing on whether Dominion qualifies as a “public” or

“private” figure. The Court notes that resolution of these two issues is not determinative on

whether the Complaint states a claim upon which relief can be granted. While the Court found

that the Complaint should not be dismissed even if the anti-SLAPP statute applies and Dominion

is characterized as a “public” figure, a decision on these issues should provide guidance to the

parties at later stages of the case. The Court will hold a status conference to discuss additional

briefing on these issues.

IT IS SO ORDERED

December 16, 2021
Wilmington, Delaware


                                                      /s/ Eric M. Davis
                                                      Eric M. Davis, Judge

cc: File&ServeXpress




                                                 52